I declare resumed the session of the European Parliament adjourned on Thursday, 4 December 2003.(1)
The final draft agenda as drawn up pursuant to Rules 110 and 110a of the Rules of Procedure by the Conference of Presidents at its meeting of Thursday, 11 December 2003 has been distributed.
I have received no requests for changes.
Mr President, I am not exactly sure if I am on the order of business. However, I should like to ask, if possible, for the vote on the directive on environmental liability which we are debating tonight not to be held at noon tomorrow but for it to be held at noon on Wednesday. I know very well, both from my group and from other political groups, that they are still discussing various issues relating to the vote, how it is organised, and so on.
The deadlines were abysmal. So, if there is no major problem, I would be most grateful if the vote could be held at noon on Wednesday.
The problem is, Mr Papayannakis, that under the Rules of Procedure, the services must receive requests for changes to the order of business at least one hour before the opening of the sitting. No such request has been received, and so, if I follow the Rules, I should dismiss your request. Are there any other comments on this matter?
– Mr President, although this may have been formally incorrect, I have to assume that an agreement has been reached that the vote will indeed be deferred. The groups thought that we could attempt to resolve the problem – or problems – in good time, so that we could keep to the original timetable, but it has turned out in the meantime that these attempts have – so far at least – proved fruitless. In that case, we too on our side of the House could support this if you regard it as feasible.
Mr President, I must draw the attention of this House to the fact that this is a major codecision text in second reading, for which we require a qualified majority to pass amendments. Given the relatively low attendance in this House on Thursdays - I make no comment about why that is - it is quite unacceptable for a major codecision text of this kind to be taken on a Thursday. I would strongly advise against taking this text. I speak as the deputy coordinator of my Group on the Committee on Legal Affairs and the Internal Market, which is leading on this text.
I should like to clarify matters. Mr Papayannakis wants the vote to be taken on Wednesday instead of Tuesday, in which case it would be reasonable to assume that the requisite number of Members would be present. Under the Rules, no change should be made because I did not receive a request in writing. However, if the House wishes to accommodate the request, I am prepared to use our common sense collectively to do so.
. – Mr President, as rapporteur, I should like to echo Mr Papayannakis’ request and call for the vote to be moved from Tuesday to Wednesday, the reason being the problems caused by the amendments not having been translated into a number of languages. This will then also give the various groups the opportunity of concluding compromises. However – and I support Mr Harbour in this – I would certainly not be in favour of moving the vote to Thursday. After all, then we run the risk, this being a codecision procedure, of being left with a limited number of people and of not reaching the quorum, particularly as we are nearing Christmas. I am therefore in favour of moving the vote to Wednesday. This compromise could then be the starting shot for all groups and rapporteurs to join together in guiding this report through the process.
I get the impression that perhaps the groups would agree to having the vote on Wednesday.
Mr President, we have the same problem with the Lisi report concerning the conciliation on compensation and assistance to air passengers. What is regrettable is that, on Thursdays, Members leave during the vote, and that is a real problem. So, either these votes, which really are extremely important and require a qualified majority, are indeed transferred to Wednesday, or they take place on Thursday, but right at the beginning of the sitting, so that we do in fact have the quorum needed.
We have made several points here. Concerning Mr Papayannakis' request, in the light of the exchange of views we have had, despite the fact that no request was made in writing, it seems that we have a consensus to move the vote to Wednesday.
As regards Thursday, that is when we have the annual budget vote. The House had better be quorate indeed more than quorate or we risk having no budget. So, on Thursday it will be business as usual.
Last week at the Conference of Presidents I announced that work to replace the simultaneous interpretation equipment in Strasbourg has now been completed. However, for technical reasons, the ring on your microphones, which normally appears as red when you speak, will not work during this session. Please press the speaking button as usual and then proceed in the hope and let us hope, the certainty that your microphone will work, even though the red light will not be on.
I should like to welcome members of a delegation from the Romanian Senate to the Official Gallery. They are led by Mr Nicolae Pătru, Chairman of the Committee for Agriculture of the Senate. They have come to Strasbourg on a familiarisation visit. They are very welcome.
– Mr President, it is very kind of you to allow me the floor. I have to say something that relates to you. I was in my electoral district this morning, and when I opened the newspapers, I learned that you are to receive the international Charlemagne Prize in Aachen next year. Speaking quite personally, I would like to extend to you my wholehearted congratulations on this.
Mr Laschet, who is a member of the Charlemagne Prize committee, does not appear to be in the Chamber. He is a Christian Democrat, and so I do not always agree with his decisions; indeed, on the contrary I sometimes think they are quite wrong, but his choice of you as a nominee for this prize is one that I can firmly endorse, and I would like to warmly congratulate you, not only for myself, but also, I believe, on behalf of most of the members of this House.
In his absence I should like to thank Mr Laschet. The award is to be presented in May 2004, some weeks before the election. In addition to the personal honour, of which I am very conscious, it is a wonderful tribute to the role of the European Parliament in an election year and I would be happy to receive the award in that context on behalf of this House and the contribution it makes to European Union affairs.
Mr President, I would like to reply to the comments that have been made in previous months at this point on the agenda by Members of the GUE/NGL Group criticising the situation in Latvia, and in particular the position of Russian speakers. It seems to me that many of those comments have been unfair and misleading. They do not refer back to the illegal Soviet occupation of Latvia, nor indeed to the Hitler-Stalin or Ribbentrop-Molotov Pact. I believe that the comments were politically motivated, ignoring the very great diversity within Russian-speaking Latvians.
My final point - because I believe an official rebuttal is needed - is on the Latvian electoral law. My understanding is that former members of the KGB are not permitted to stand for election; it seems to me that is in accordance with the national legislation. In this House I am sure we welcome all the new Member States into the European Union. It is important that we understand the sensitivities and the histories of those countries. I hope there will be no further comments from the GUE/NGL Group on this subject.
Mr President, at a time when I believe that we will all be very concerned about mobility because of the New Year celebrations, I would like to report to you and also to the Italian Presidency an extremely distinctive situation that affects Italian residents in Belgium.
Did you know that long-term Italian residents in Belgium today still have to go to their place of birth to renew their identity card? Furthermore, if by any chance they decide to do without it and to instead use a passport – the cost of which I will leave you to imagine – and if they have the misfortune, or the good fortune, of being divorced, then they still have to ask the consent of their ex-spouse.
All this may seem rather trivial but I think that the Italian Presidency will be able to see that it prevents part of its population from having a completely European mobility and, as a result, from having a little more faith in Europe. Perhaps you could pass on these remarks to the Italian Presidency?
Mr President, firstly I would like to refer to the tragedy of today's dead-heat parliamentary election result in Turkish Northern Cyprus which is insufficient to oust Mr Denktash, who actively opposes the generous US-Annan plan to reunify the island in time to join the European Union next May. Can you appeal to Mr Denktash to reopen negotiations urgently and accept that the huge swing against him in the election indicates a desire by his impoverished people for a settlement on the island?
Secondly, in Russian Daghestan we have once again seen the brutal action of Chechen guerrillas who beheaded the border guard commander and took hostages including local hospital workers. This is against the backdrop of a suicide bomber in Moscow last week killing six innocent civilians. I should like to ask you to send to the Speaker of the new Duma, which is being convened next week, this House's expression of condolences and outrage against such terrorist actions.
Finally, on a different note, I congratulate Prime Minister Berlusconi on securing for historic and gastronomic Parma the seat of the Food Safety Agency.
Mr President, I wish to inform the House of the ban on Som Ràdio in the Balearic Islands. The newly elected government in the Balearic Islands, which belongs to the PP Party, has banned its broadcasts. Som Ràdio was the sole broadcaster using the Catalan language, which is the official language in Majorca, Minorca and Ibiza.
A few months ago we talked about the prohibition of the newspaper in the Basque country. The Spanish Government bans newspapers and radio stations whose opinions differ from its own, especially when the issue is that another language, such as Catalan or Basque, is involved.
Another example of disgraceful behaviour was the position of the Spanish Government on the European Constitution last Saturday in Brussels, which we find unacceptable and which my party and I are completely against. As you can see, the Spanish Government does not only ban the European Constitution.
Mr President, I am sure that a number of Members like me will be alarmed at suggestions that France is considering a ban on Muslim girls wearing headscarves in its state schools. Indeed, a study in France has now suggested that these scarves, Jewish boys' skull caps and other religious symbols are ostentatious and provocative. President Chirac has been quoted as saying that for Muslim girls to wear headscarves is a sort of aggression.
Far be it from me to interfere in French internal politics - I am not a Muslim, indeed I am not a follower of any religion - but my belief is that this would not address the challenge that France faces in integrating Muslims and other minorities into its society. In my part of London - Brent, Harrow, Hounslow, Ealing, I could go on - we found that the opposite policy of respect for peoples' differences, respect for their different religions, respect for different practices and heritage, is a much better way of incorporating minorities into societies. I hope through you, Mr President, and through our French colleagues here, we can send this message back to President Chirac and the French authorities.
Mr President, on the last occasion we met I raised a question about the Scotch whisky industry which was of considerable public concern. You very kindly, on behalf of the House, took it up with Commissioner Byrne, who is fortuitously here present. I am glad to report that the Scotch Whisky Association has reached a consensual settlement of that difficult question for the time being. I hope that it will be possible for the whole matter to be resolved through satisfactory industry standards.
The attention that this House and other public bodies paid to this matter was instrumental in reaching a solution, so I thank you and encourage you all to celebrate the New Year of 2004 with an appropriate beverage!
Especially if you are sponsoring it, Mr MacCormick.
Mr President, the capture of Saddam Hussein in Iraq is to be very much welcomed. Nonetheless, the United States' Pentagon website has posted a list of 63 so-called favoured countries which President Bush wants to include in the bidding process for USD 18 billion of contracts to rebuild Iraq. Mr Bush has excluded from this list a number of European Member States - including Ireland - which have been long-time allies of the United States. This despite the fact that the European Union has donated EUR 40 million of EU taxpayers' money this year, and that this week we will be voting for a further EUR 500 million. To add insult to injury, the exclusion of these countries has been deemed as necessary for the protection of the essential security interests of the United States. Public opinion in Europe was clearly divided over the question of invading Iraq. I was opposed to it. I did not believe the justifications given stood up to scrutiny, and this has proven to be the case.
I would appeal to the Commission, to the incoming Irish presidency and to you, Mr President, particularly as the EU-US Summit will be held during the Irish presidency, to impress upon President Bush the serious misjudgment he is making in this matter and the potential negative consequences for us all in western Europe.
Mr President, it is Christmas time, which means it is the time for goodwill throughout Europe. From the platform of this House, I would like to call on the government of the Federal Republic of Germany to give a present to the Italian ex-military internees, the ex-prisoners condemned to forced labour who have not yet received any compensation for this non-voluntary work.
I would like to point out that the German Foundation ‘Memory, Responsibility and Future – a direct expression of the German Government and German industry – has decided to exclude Italian ex-military internees alone from this compensation, in conflict with both European Parliament resolution B2-0147/1985 and, most importantly, with all the equal opportunities legislation being developed by Parliament. These prisoners, these internees, are no different from the others. Even the Austrian Government decided to make good this debt in 2000. The deadline for submitting applications is 31 December.
Mr President, I would like to ask you a question: in view of the fact that there is a resolution on this matter drafted by Mr Borghezio but that the timeframes will be very long, why does the German Government not act immediately? Seventy thousand of these internees are still alive. The harsh statistics tell us that the numbers fall by 10% each year. We cannot accept this resolution.
Mr President, at a time when the World Trade Organization is meeting in Geneva, I wish to draw attention to the need to revise current policies for liberalising trade, in order to promote fair and equitable trading systems that are geared towards genuinely enabling each country to develop its true potential, towards solving the problems of poverty, towards promoting better living conditions, without imposing relationships of dominance and dependence.
Mr President, it is important that this Parliament discusses the current Commission mandate, given the failure of the WTO Ministerial Summit in Cancún to conclude any agreements, and that we make the appropriate proposals for the future which take account of these concerns. On the very day that this meeting is taking place in Geneva, the Commission must take account of these concerns.
Mr President, I wanted, all the same, to respond to our fellow Member who took the liberty of addressing Parliament on an issue which is only an issue for French internal policy. I would like to stress that it is not acceptable for Members of the European Parliament to interfere in a country’s internal politics. It is good to draw attention to this rule, especially at a time when Europe in general, and Parliament in particular, is criticised for meddling in everything.
Mr President, France is, as everyone knows, a secular state. Secularism is an essential value for French people and it is an intrinsic part of our culture. The Islamic headscarf is a sign of oppression of women, a sign of male superiority. This is unacceptable for French people, but also for every man and woman that advocates humanism. In this House we campaign for equality between men and women. The issue of the Islamic headscarf is a complex one and we hope that some of our fellow Members will not compound this complexity with their certitudes. If they possess the truth, then good for them. As for us, we are searching for the truth, and we will make every effort to promote the secularism that is the only hope for peace between all religions.
Mr President, I would like to congratulate Spain and Poland on their courageous and principled stand at the recent IGC, which resulted in the failure of the wretched draft Constitution.
However, I regret that it failed over voting weights, which is essentially a technical issue, when it would have been better had it failed by rejecting in principle this massive step in European integration for which there is no public demand.
There is a disturbing parallel emerging between the political of the EU on the one hand and the former USSR on the other. Both were obsessed with their own narrow vision of the unification of their continents. Both showed an arrogant disregard for the ambitions and aspirations of ordinary people and eventually we shall be able to say that both failed.
Mr President, I am almost ashamed to mention a simple news item at a time when international news is so important and at a time when we are lamenting the failure of the Intergovernmental Conference. In my country, in my region, workers have taken the managers of their company hostage. That is reprehensible, and, we are told, it is not a socially acceptable way of negotiating. Just after the acceptance of the French plan was achieved in the Commission – and I would say after a long brave struggle – Alstom decided to quite simply close one of its companies in my region, to relocate it to Montrouge, near Paris. If a Europe for workers envisages acknowledging that a restructuring plan, accepted by the Commission, will lead to such protectionist measures, then this is a deplorable vision. We should not then be surprised that managers are taken hostage by workers when there are no longer other means of negotiation.
Mr President, the dramatic events of the weekend should not go unnoticed in this Parliament, so let us send our congratulations to the forces of the United States and Britain and other coalition countries whose valiant efforts have ensured over the weekend that the tyrant Saddam Hussein is now in custody. Those two countries and others have ensured that democracy and freedom can flower in Iraq, where perhaps in the past they would not have done so.
Secondly, echoing the comments made by Mr Helmer, we should congratulate the Polish and Spanish Governments on ensuring that this wretched Constitution may be delayed.
Perhaps that view may not get cheers inside this Parliament but it will get many cheers in the homes and streets of the countries we all represent. Let us welcome that move and congratulate them on their achievement.
We will all have the opportunity tomorrow morning, with the Italian Presidency, to bring our collective wisdom to bear on those issues.
Mr President, while General Wesley Clark a certified, as yet unindicted war criminal testified at the so-called International Criminal Tribunal for Yugoslavia in absolute secrecy, the Deputy Registrar of the same 'Tribunal' has issued a decision banning practically all contact between the former Yugoslav President Slobodan Milosevic and the outside world. A similar decision was taken for Mr Vojislav Seselj. Both are candidates on the list of the Socialist Party of Serbia for the elections on 28 December.
Whatever opinion one might have on the Milosevic case, it is more than obvious that the ban is a punitive measure in order to prevent Mr Milosevic from exercising his right of freedom of speech and his right, pursuant to Serbian law, to stand as a candidate in the electoral process. Thus the Deputy Registrar's decision is a blunt intervention in the Serbian elections in favour of those who sold their country to the imperialist powers and an attempt to deny the people of Serbia the right to decide their own fate. Last but not least, it is a clear threat to the civil rights of all of us.
Mr President, I would like to place on record my appreciation to Mr Berlusconi for the gift of a tie. That was a very kind gesture from the Italian presidency. I assume lady Members may have received scarves, though I am surprised that we do not see any of the ladies wearing scarves here this afternoon.
I wish to say that on 25 September 2003 Parliament passed a resolution requiring the Commission to answer certain questions on the regulation of Lloyd's of London and to give information by 15 November 2003. That was not received, though a promise was received from the Commission, dated 18 November, that information would be received by 15 December.
Last week I was assured by Commissioner Bolkestein's office that information would be available. I regret to inform the House, as rapporteur on this item, that I have yet to see any of these documents. I understand that the British Government is seriously censoring such documents as may be made available. Unless you can advise me to the contrary that they have now been received, I hope that we can send a gentle but nonetheless firm reminder to the Commission to honour its promises.
I am not in a position to give such confirmation. I will wait until 16 December to see if that is true. Then we could remind the Commission of its failure to honour the deadline for the forwarding of that material.
Mr President, I have listened to Mr Beasley repeat the shameless arguments that, in Latvia and Estonia, they are flagrantly violating the rights of almost half the population in these countries, who were born and have worked there and whose only crime is that they are of Russian extraction or speak Russian. These people are being forced with humiliating examinations to abandon their country. At the same time, communist parties are banned in these countries and their cadres are being persecuted, as are the veterans of the anti-fascist war, and monuments are being erected in honour of the SS and the Nazi conquerors. At the same time, the universities are being closed, while the former Yugoslav Republic of Macedonia is being forced to open universities and to ensure the Albanian minority, 25% of the population, is represented in the parliament and in the government.
The problem is that similar views and these sorts of violations are also being supported by the Commissioner materially responsible for enlargement, Mr Verheugen, and by the President of the Commission, Mr Prodi, who said in a recent response to my letter that, in his view, the ban on a communist party was no reason to censure a country by preventing it from becoming a member of the European Union. However, because the communist parties in the Member States of the European Union are still legal, I fear that this is a foretaste of autocratic and anti-democratic measures to come. That is why I am protesting, and I have insisted today also that this protest on my part go on record.
You did so in twice the time allowed. As a result you can explain to your colleague, who will be excluded from speaking in this item, why that is so.
Mr President, Julio Medem's film is a bid to start dialogue using the metaphor of the Basque national game. It has been highly acclaimed by the Basque people, but has been condemned by the Spanish Government and by ¡Basta Ya!, the Sakharov Prize winner in this Parliament two years ago.
For the Spanish nationalists, political dialogue in the Basque country is unacceptable because, as they say, it would mean agreeing with the will of ETA. As a matter of fact, those reactions may be the film's strongest endorsement, as its current success proves.
Last week the Spanish Government announced a change in the criminal code, making authorities that consult their citizens through referenda liable to prison sentences. This could also affect citizens who participate in the consultation procedure. From this morning, Mr Maragall, the new president of Catalonia, like Mr Ibarretxe in the Basque country, risks coming under these legal provisions.
Mr President, honourable Members, in your experience as politicians have you ever heard of any purportedly democratic government behaving in a similar way?
Mr President, I have requested the floor following the speech by Mr Gorostiaga. It is difficult to understand his approach, since he is confusing a film with a provision by a government which intends to guarantee democracy. And, furthermore, you say this as a representative of a political party which is illegal in Spain, which defends terrorists and kills those of us who defend our ideas.
Mr Gorostiaga, your approach is totally out of line with what we in this House defend: freedom of expression, which you do not defend in any of your considerations and even less in your speech this afternoon.
The next item is the recommendation for second reading (A5-0387/2003) from the Committee on the Environment, Public Health and Consumer Policy, on the Council common position adopting a European Parliament and Council directive on setting standards of quality and safety for the donation, procurement, testing, processing, preservation, storage and distribution of human tissues and cells (10133/3/2003 – C5-0416/2003 – 2002/0128(COD)) (Rapporteur: Peter Liese).
. – Mr President, ladies and gentlemen, what is at issue here is the transplantation of cells and tissues, a fast-growing branch of medicine. Although it will not cure all the things that people are currently promising it will, the transplantation of cells and tissues will, in future, be able to help many people who suffer from hitherto incurable illnesses. Even today, people can survive them by means of the transplantation of bone marrow, heart valves and skin, and the new biotechnological discipline of tissue engineering will certainly lead to new triumphs in the future.
It does have its risks, though, such as, for example, the transmission of pathogens or the uncontrolled growth of cells, which can result in cancer, and the ethical problems associated with it must always, of course, be considered. We must make use of the opportunities presented by this technology, while limiting its risks. I believe that Parliament’s amendments to the Common Position, which are before you, make an important contribution in this regard. In the course of the past week, we have succeeded in coming to an agreement with the Italian Presidency of the Council on a whole range of amendments, which means that, what you will be voting on tomorrow at midday is a package of compromises to which the Council has already agreed with the permanent representatives, and if this House adopts it, we can avoid a conciliation procedure. I am grateful to all those who have helped to bring this agreement about, especially to the Italian Council Presidency, and most particularly to the Minister of Health, Professor Sirchia, who has personally committed himself to it. My thanks go also to the Commission’s staff and, of course, to my fellow-Members as well.
Above all else, Parliament aimed to prevent the donation of cells and tissues being commercialised, and, to a large extent, we have succeeded in achieving this important objective. In contrast to the vague wording proposed by the Council and the Commission, the agreement we now have makes provision for unambiguous rules. We draw a distinction between payment for the donation of cells and tissues, which is to be prohibited, and compensation for costs incurred by a donor, which is perfectly permissible. We want the compensation to be clearly defined and the Member States to shoulder their responsibility in this regard.
It was at this point that great controversy erupted, with the Council and the Commission initially contending that Parliament’s demands lacked any basis in law. We were, however, able to persuade them both that a non-commercial approach was called for not only in terms of considerations of ethics, but also of health protection. It is quite simply unthinkable, for example, that one should offer a great deal of money for the donation of cells and tissues and only then ask the donor whether he is at any sort of medical risk. The possibility of medical risks being concealed is always a factor when large amounts of money are involved, and this presents dangers not only for the donor but also for the recipient.
We have also made it clear that there is to be no trading in cells and tissues as such, but that there is no objection to trading in medicines manufactured from them. As is made clear in one of the recitals, industry has an important part to play in this.
This House takes the view that a ban on commercialisation is an absolute necessity, being something that is not merely included in the Charter of Fundamental Rights, but also a requirement on which Parliament has insisted on repeated occasions, both within Europe and outside it. Let me take this opportunity to mention a visit to this House on Wednesday by a Ukrainian woman who campaigns for human rights, who will, on that occasion, be describing instances in which new-born children are taken away from their parents, the suspected purpose of this being the transplantation of their organs or tissues. Even outside Europe, I believe, we have to keep a watchful eye on this.
At first reading, this House also called for a comprehensive ban on the cloning of human beings, which we have not been able to persuade the Council to accept. The Council of Ministers firmly refused to accept this amendment, and, in the negotiations, I no longer insisted on it in order to avoid the need for a conciliation procedure. This does not, however, mean that Parliament has changed its opinion about this. I believe this to be another area in which safety considerations demand that we be very careful, and we will continue to keep a watchful eye on this in future.
In addition to this, we have also managed to bring about a whole range of further improvements, with better-framed provisions on anonymity, reinforcement of Parliament’s rights in the event of the directive being amended, and a series of clarifications on, among other things, the import of cells and tissues. The cumulative effect of these small improvements in these areas is to clarify the Common Position and to make it more precise, and the non-commercialisation aspect has been greatly improved. I can therefore recommend that the Members of this House, tomorrow morning, vote to adopt the compromise amendments, which have been submitted by several groups and negotiated with the Council, and to do so in the interests of unambiguous regulation and an improved Common Position.
. Mr President, eight months have passed since I had the pleasure of addressing you on the Commission’s proposal for a directive establishing quality and safety requirements for human tissues and cells. Since that occasion in April 2003 there has been a considerable amount of effort, discussion and negotiation on the part of Parliament and the Council in order to arrive at the compromise before you today.
I am fully aware of the tremendous work that these institutions have undertaken with the Commission over the recent months. Let me specifically express my appreciation to the rapporteur and to the members of the Committee on the Environment, Public Health and Consumer Policy for all their hard work on this important proposal.
The compromise package will ensure that the increasing number of patients in Europe who are treated with human tissues and cells can trust that these substances are not only safe but also of good quality. It constitutes another step forward in the regulatory framework on substances of human origin under Article 152 that we initiated a couple of years ago with the blood directive.
In my view, the main concerns of the European Parliament have been successfully addressed in the compromise – and that is very much down to your rapporteur.
Let me now turn to some of the key concerns. I appreciate the difficult issues the Environment Committee had to address – in particular regarding ethics and other related issues. The Commission is willing to accept the compromise position that strikes a balance between Parliament’s wish to 'ensure' voluntary and unpaid donations, and the current proposal, which 'encourages' such donations. This amendment would introduce the wording 'endeavours to ensure' voluntary and unpaid donations and the idea of compensation in specific cases, leaving the responsibility of defining such compensation to the Member States themselves. I must, however, make it clear that this compromise solution goes to the very limit of what the Commission believes to be legally acceptable, given the restrictions of the Treaty.
The Council of Europe and the European Group on Ethics have stressed the principle of not-for-profit procurement of tissues and cells. The directive should therefore accord with this principle. However, I must draw a distinction between the act of procurement, to which the 'not-for-profit' principle should apply, and the secondary activities, such as the further processing, manipulation, testing, or the manufacturing of products, to which it should not apply.
For example, whilst it might be considered unacceptable to take heart valves from a deceased donor and sell them, heart valves need to be treated to ensure the absence of infectious agents and preserved so that they can be stored for a longer period. These and other processes that have served to improve the quality and usefulness of the heart valve should not be constrained by the 'not-for-profit' principle. This point has been clarified in the compromise package.
Some amendments refer to prohibition of the use of 'cells derived from cloned embryos' for 'transplantation' – so-called 'therapeutic cloning'. Such applications remain highly controversial with no consistent opinion amongst the Member States as to either their ethical legitimacy or their safety. I would add that there is no likelihood of any such opinion emerging in the near future.
We therefore consider it necessary to refrain from interference regarding decisions to be made by individual Member States on the use or non-use of any specific type of human cells or tissues.
I believe the best solution is to set a Community framework on safety and quality requirements with sufficient scope to cover the use of such cells in those Member States where it is permitted. The compromise package reinforces the thrust of the Commission proposal in this respect.
Anonymity is another important issue. It is generally accepted that tissue and cell donation should respect the anonymity of both donors and recipients. This principle aims first to respect the confidentiality of the donor and the recipient, and second, to encourage altruistic donations.
The common position introduces the possibility for Member States to maintain or adopt different legislation in exceptional circumstances, such as the right of a child to know the genetic parents in case of the donation of gametes. I can accept further clarification of the rights of Member States to make exceptions.
Finally, a word on organs. While the quality and safety of organs is indeed important, priority at this stage should be given to addressing the serious shortages of organs and the prevention of organ trafficking.
The Commission wishes to reflect on how it could best address the concerns of Parliament in this sensitive area. We need first to get the overall framework right before proposing specific solutions. To this end, the Commission is willing to present a declaration as follows: 'The important differences between organ transplantation and the use of other human substances such as blood, tissues and cells mean that a specific approach for organs in order to ensure safety and quality is necessary.
Such an approach in the current situation characterised by shortages of organs has to balance two factors: the need for organ transplantation, which is usually a matter of life and death, with the need to ensure high standards of quality and safety.
The Commission believes that before considering any proposal it is necessary to conduct a thorough scientific evaluation of the situation regarding organ transplantation. The Commission will present a report on the conclusions of the analysis it undertakes as soon as possible.'
To conclude, I look forward to your endorsement of the orientation presented in the compromise package. I believe that if Parliament and the Council can endorse the amendments, so too can the Commission.
I will be very disappointed if we cannot reach agreement. Discussions on the 70 amendments would be very complicated, and I very much doubt whether we would arrive at a better solution than that offered by this compromise package.
– Mr President, I advocate here the position adopted by Parliament at first reading. We wanted to safeguard the voluntary and unpaid donation of cells and tissues and ban the trade in unmodified cells and tissues, while at the same time protecting industrial activity in this area. The Council wanted to abrogate Parliament’s position on non-payment, suggesting it was an ethical question outside the competence of the EU.
In my opinion it would be a big mistake to exclude ethical issues from EU decision-making, especially when we talk about a Community which likes to call itself a community of values. Besides, ethical issues rarely arise in isolation in some moral vacuum. They are ethical for the very reason that they have an effect on people’s health, for example, as in this case. Here we arrive at a key policy issue in which Parliament’s work, under the leadership of my colleague, Peter Liese, is extremely important.
A certain Italian film director – if in honour of Italy’s presidential term, coming to its end as it is, I may return once again in this House to the subject of Italian films – said that the way you define the angle of view is an ethical choice. Ethical issues cannot be passed over, because that in itself is an ethical choice. I, who had an education in philosophy, feel compelled to say this.
We also have a responsibility for how the rest of the world imitates our practices. If we allow trade in human body parts we have to bear in mind that the developing countries will follow Europe’s example. This sort of commercialisation will lead to exploitation, and, moreover, to increased risk. The approach chosen by the Council also risks accusations of inconsistency. Several Member States of the European Union have signed a Convention on bioethics which categorically prohibits the financial exploitation of the human body and its parts.
Our rapporteur’s conclusion is well argued. The legal basis of the Directive is Article 152 of the Treaty on European Union, which deals with health matters, but all the ‘ethical issues’ addressed by Parliament are also linked to protecting the health of donors and recipients. Any donation made in dubious circumstances, for example in response to financial pressure, is also a danger for the recipient of cells and tissues. This view is also widely shared within the Council.
Mr President, this is an important report and it must be approved and brought into law across Europe as quickly as possible. For that reason I can confirm that, although the Socialists did not sign the compromise package of amendments, we will support them as we favour most of them and do not wish to hinder bringing them into law.
We urgently need this legislation on the quality and safety of tissues and cells across Europe. This is a growing sector, with many new opportunities for the relief of pain and suffering and we do not want to stop anyone taking advantage of it. Many of the diseases and ailments from which people are currently suffering can be cured by various therapies that can be derived from this sector. It is important that, whilst human need is met, standards of health and safety and quality be maintained. Ethical standards on donation, confidentiality, freedom of choice and other issues of concern to individual Member States need to be respected and addressed. I am glad the Commission has recognised that in terms of the amendments it has accepted from Parliament.
New technologies, such as embryo stem cell research, cannot be ruled out as sources of future therapies for either medical or ethical reasons. We have gone as far as we can to satisfy those people with specific ethical concerns on those issues and with regard to other new technologies. We must recognise that our primary duty here today is to ensure the quality and safety of tissues and cells that are going to be used for the relief of human suffering, as they move around the single market to various destinations. That is our duty: to give the people of Europe common choice, common opportunities and common relief from many of the diseases and ailments from which they currently suffer.
Mr President, after more than a year of discussion regarding this directive, the position of the Group of the European Liberal, Democrat and Reform Party is clear and has remained almost unchanged. It has been said that it is a public health directive, as Commissioner Byrne mentioned just now. Furthermore, if it is true – and I am answering Mrs Korhola – that ethical principles are at the heart, and form the basis, of the majority of our decisions, then it is not for Europe to regulate and, even less so, to harmonise in this area.
We must, therefore, concentrate on the amendments that, in practice, meet the needs of potential recipients. The report has made much progress along these lines, even in this House, thanks to the tireless work of Mr Liese whom I thank. Let us take note that the progress includes effective traceability at all times; the possibility of authorising, in exceptional circumstances, the lifting of anonymity for gamete donations – this was crucial for thousands of infertile couples waiting for the gift of life; and adding to the text an amendment, which I tabled, on information campaigns designed to raise living citizens’ awareness concerning the donation of tissue and cells.
To move on now to the controversial issue of voluntary and unpaid donation, the liberal group is satisfied with the compromise that was reached, a better compromise than the one reached for directive 100. The text specifies that the donation must be made of the donor’s free will without payment, with the exception of possible compensation, for which detailed rules are to be laid down by Member States on the basis of subsidiarity. All the same, I am sorry to see that amendments that explicitly encouraged the donation of umbilical cord blood and the registration of potential bone marrow donors were refused.
As regards organs, the Commission has been promising us a legislative initiative since this was first an issue, because this is a considerable problem taking various forms: organised trafficking, shortage etc. It does not, however – and this is understandable – want to act with great haste and it puts forwardthestatement discussed in detail by the Commissioner. So be it! Having said that, and on this issue of the difficulty of finding compatible organs, we could perhaps suggest the inclusion of a proposal, within the framework of this declaration, to encourage European cooperation through the Retransplant consortium. Currently, only six countries are involved in it and that is not enough.
To conclude, Mr President, I welcome the fact that, as regards this issue, which, as we can see, is complex and sensitive, the European law that we are in the process of drawing up in this House establishes first and foremost general principles and rules, which must be flexible and progressive in the interests of putting patients first. It was both important and vital not to close the door on genetic research, in particular for stem cells. We achieved this and, therefore, I recommend, on behalf of the liberal group, that we adopt, without modification, the overall compromise reached between Mr Liese, the shadow rapporteurs and the Italian Presidency. The objective sought with this text, and I would remind you of this, is to resolutely combat shortage and trafficking, and to promote solidarity and quality. This is the only message that Europe should send out to the hundreds of thousands of patients waiting for heart valve transplants, corneas, bone cells, donated sperm and oocyte, or simply for reparatory transplants for severe burns.
Mr President, ladies and gentlemen, in April 2003, when there was the debate at first reading of the Liese report, I spoke then on behalf of my group on this important issue. On that occasion I mentioned three principles, which led me to reject many amendments. The first principle was that the draft directive had a scope that should not, above all, be extended, in particular so as not to reopen the debate on embryonic stem cell research, or even on voluntary abortion. The second principle: although, of course, there have to be strict ethical rules, there should not be any religious or sectarian bans of whatever origin. The third principle: the human body is not for sale, not to be bought and not to be stolen.
At the time, the European Parliament broadly followed these principles when voting, thus leaving authors of amendments that could be described as reactionary in the objective sense of the word in the minority.
During the preparation for the second reading, the rapporteur, Mr Liese, true to his ideas and as pugnacious as ever, once again tried to extend the scope of the draft directive to reopen other debates and perhaps, one day, win the battle that he has regularly lost since the adoption of the sixth Framework Programme on Research and Development. I was therefore getting ready, this evening, for a new attack on behalf of a large majority of our fellow citizens, on behalf of many researchers, on behalf of public health and, above all, on behalf of the patients who are waiting for treatments and for transplants. Some amendments, which were, moreover, adopted in the committee, seemed to me in fact to be inappropriate, even dangerous.
I am glad to see that this evening – and perhaps this is a Christmas present – the rapporteur is tabling 21 more or less satisfactory compromise amendments. Fortunately they clarify some provisions of the text. They clearly set down principles to which we attach importance: that donations are made voluntarily and without payment, although compensation is possible; Member States guarantee these donations; respect for anonymity is confirmed, with the exception of what is stated in Articles 8 and 16 which leave the matter to Member States’ legislation on the basis of subsidiarity; traceability was officially sanctioned and validated.
I particularly welcome the removal of two amendments: 35, which related to abortion, and 38, which did not distinguish between therapeutic cloning and reproductive cloning.
As a result, on behalf of my group, I can support the 21 compromise amendments with the Council, accompanied moreover, by some assessments of their legality, which I heard from Commissioner Byrne, and I am glad that common sense largely prevailed. I too would, therefore, like to thank the rapporteur Mr Liese, since once is not the norm here, who undoubtedly played a very positive role in drafting these compromise amendments.
Mr President, I commend Mr Liese for his dedicated work on this very sensitive and technical subject. Tomorrow we will vote on a compromise package of 21 amendments. The fact that an agreement was struck between Parliament and the Council is, in no small measure, due to the unstinting efforts of the rapporteur, who made every effort to keep all the political groups on side and who vigorously defended the views of Parliament with the other institutions.
The common position was totally unacceptable from Parliament's point of view. The Council gave scant regard to over 50 amendments adopted by this House in the first reading. The final deal before us this week is far more reflective of the reality of the Council and Parliament being equal legislators in this area. Through our perseverance Parliament has clearly improved on the original proposal. As far as ethical principles are concerned, I welcome the more specific language to reinforce the principle of voluntary unpaid donations of cells and tissues.
I am also very pleased with the new wording in relation to the protection of the anonymity of the donor. The wording is now clearer in terms of many crucial aspects: the basic principle that human body parts, be they tissues or cells, must not be treated like some commercially tradable product.
As regards organs, Parliament has accepted that this directive is not the appropriate place in which to deal with organ transplants. Nevertheless, we look forward to a proposal from the Commission on the subject, which is of great importance.
Regarding the issue of cloning, I would have been happier with the original Amendment No 38, but there are sufficient safeguards included in this compromise. Member States have an explicit right to put stringent public health rules in place, including a total exclusion of cloned human material or human animal hybrids, as transplantable material. Apart from the clear health risks involved in transplanting cloned material when so much is unknown about the future consequences, I oppose the creation of human life as raw material for tissues and cells. I believe this to be a serious violation of human dignity and the right to life as enshrined in the Charter of Fundamental Rights.
This Parliament has repeatedly voiced its opposition to human cloning and is committed to a universal ban on human cloning.
In conclusion, my Group supports the compromise and tabled the full set of amendments involved. This is an important directive that will, I am sure, be a vital contribution to public health in the European Union by ensuring a high quality of tissues and cells for transplantation, while at the same time respecting fundamental ethical considerations.
– Mr President, it is unfortunate that nearly all of Parliament’s amendments have been dropped from the common position adopting the directive on setting standards of quality and safety for the donation, procurement, testing, processing, preservation, storage and distribution of human tissues and cells. Important points, such as unpaid and voluntary donations, reference to fundamental ethical principles and the request for a directive applying also to organs, have been brushed off the table. This is why we have supported the re-submission of these amendments at second reading.
In order to avoid a stalemate between Parliament and the Council, with a long conciliation procedure to follow, the rapporteur has pulled out all the stops to look for compromises, and, thanks to his considerable efforts, there is now a package of compromise amendments before us. Most of these compromises receive our support, even though not everything is exactly as we would like it, but that is one of the essential characteristics of a compromise. The compromise on unpaid donations causes us a dilemma. Amendment No 31, which clearly states that Member States shall ensure voluntary and unpaid donations, is being traded for a text which states that Member States shall take the necessary measures to encourage voluntary and unpaid donations. Paid or involuntary donations within the European Union should be rejected unequivocally. Quite apart from the fact that this should be considered unethical, it can also present risks to public health. The inclusion of the recital is merely a pretext.
All things considered, we will support the compromise package, but with precious little enthusiasm. The statement that Commissioner Byrne made a moment ago about a directive for organ transplantation only partly meets this House’s wishes as expressed at first reading. Nevertheless, I should like to thank him for this, because this has made it clear that this is an area to which priority should be given.
Mr President, this is a very sensitive issue and Mr Liese and I have crossed swords on it, which is sad because we belong to the same Group. Nevertheless, we are both sincere in our views, opposing though they may be. As Mr Bowe said, this is a very good and much-needed proposal and I welcome it. I also welcome the way in which Mr Liese has been flexible - finally - about the amendments and we now have a chance of getting this legislation on to the statute book as soon as possible.
However, this issue of tissues and cells and how we deal with it has raised an interesting question about subsidiarity. One of the reasons why I have been so stirred up about all this is that I have been on the receiving end of a large number of letters from people in my own country who suffer from Parkinson's Disease, chronic heart disease or diabetes, or from their carers in the case of Alzheimer's Disease. People who suffer from these diseases have a life sentence: they do not die, they stay alive and their condition degenerates. They know it is degenerating and they know that research that might help them is being carried on, often involving stem cells. It is their only ray of hope.
Let me quote from a letter I received from a constituent in Cornwall. Mr Alan Cole from Liskeard suffers from Parkinson's Disease. He states: 'Rightly or wrongly, each day I listen to the TV or radio hoping to hear that a cure for Parkinson's Disease is on the way. I then become aware of stem cell research and how this might lead to a breakthrough for sufferers like me. A ray of hope - albeit a long way off - could be my miracle. I then discover that people are opposed to this type of research. Who are these people? They cannot possibly suffer with Parkinson's Disease or any other disability.'
Who are these people? Well, they are here, sitting in the rather remote European Parliament. The decision of whether or not stem cell research should go forward and the kind of research which Mr Liese was dealing with in his report would be much better dealt with in the national context than in some rather remote European one.
I would also point out that one of the ironies of the situation is that those who suffer from Parkinson's Disease in countries which do not allow this research to be done with stem cells may well benefit from research being done in countries where it is allowed and may, in the end, be very grateful for it.
The other issue that came up between us was the question of the payment of donors. There is a particular situation in the United Kingdom regarding the payment of donors. We need to have subsidiarity here so that some countries may go ahead and continue to pay them. We now have a compromise. Mr Blokland has rightly observed that it is a bit of a fudge. However, the text as agreed in Amendment No 69 is an acceptable compromise. That is the way forward.
I regret that we have given the impression in this Parliament that we are against stem cell research. In fact we voted for stem cell research to be financed from the EU budget at the last part-session. That has now being reversed by the Council of Ministers. Let us show that in this debate we are very much in favour of a sensible proposal from the Commission on the safety of tissues and cells and we can all agree, including Mr Liese and myself, in wishing this proposal well.
Mr President, Commissioner, this is the second reading of a very important legislative measure on specifications for the quality and safety of human tissues and cells for use in transplants, the priority objective of which is to provide a very high level of protection for human health. It is a fact that tissues and cells help on a daily basis to restore health, which is why we need to lay down a specific European framework which will guarantee supply and sufficiency and, at the same time, safeguard the physical integrity of those who receive them, of the recipients. The demand for tissues and cells in Europe is far greater than the supply; thus the imports necessarily being made from third countries must respect the same legislative framework, because this is the only way to prevent the illegal trade.
As regards the codes of conduct with which we are so preoccupied, everyone agrees that the new technologies must respect human dignity and the non-commercialisation of the human body. At the same time, human tissue and cell donations must be based on the free will of the donor, not the fee. The human body, as has been emphasised on numerous occasions, is inviolable and inalienable and must not therefore be turned into a source of financial gain.
The compromise reached during negotiations satisfactorily covers the above principles. The addendum, whereby donors may receive compensation which is severely restricted to compensating the expenses and procedure connected with the donation, does not violate the principle of voluntary donation and allows the Member States to lay down the preconditions under which compensation may be granted. It is also a good thing that under this directive, as with blood, the data needed to ensure traceability at all stages are kept for at least thirty years after clinical use. Full and in-depth information for the donor, from a trained person, on the purpose, nature, consequences and risks involved in the donation is a necessary precondition to free consent. Protection of the donor's details and medical secrecy are, I think, satisfactorily protected by the corresponding points in the annex.
I should like to mention that, even if the package of compromise amendments does not include other important points approved by the relevant committee of the European Union, I shall ultimately agree, considering that the priority is to get the present directive applied as quickly as possible. Of course we are waiting directly for the Commission proposal on the preconditions for organ transplants, as you yourself promised us Commissioner.
Allow me to conclude by thanking and congratulating the rapporteur, Mr Peter Liese, on his work and on the huge effort which he made for the procedure to be concluded as quickly as possible.
. Mr President, the global agreement put forward today by the rapporteur is a good compromise, which takes on board the key European Parliament amendments while still being in line with the Commission proposal on the essential questions. It is good news for patients that we will soon have Community legislation on tissues and cells.
It also achieves an optimum solution for the updating of technical standards, maintaining all the political issues under the codecision procedure, while leaving the technical details for comitology.
I note that many of you, including Dr Liese, are not entirely satisfied that the Commission has not offered to go further on the so-called ethical issues. This is not because we do not consider ethical standards to be important. Quite the contrary: it is precisely because ethical standards are so important to our citizens that we must not overstep the mark. I refer to what Mrs Jackson said in relation to subsidiarity, with which I agree.
The Commission is the guardian of the Treaty. We have to respect the advice of our Legal Service – advice echoed by the Legal Service of the Council. A satisfactory compromise is proposed today on voluntary and unpaid donation and the non-profit character of the procurement of tissues and cells as such, which reflects the goodwill on all sides. A series of amendments aims to limit the use of certain types of cells, such as cells derived from cloning or abortion.
With this proposal we seek neither to mandate nor to prohibit the use of specific types of cells. If, however, any particular use of such cells is authorised in a Member State, then the directive will apply, to require the application of all provisions necessary to protect public health. The quality and safety of organs is a major concern of the European Parliament. The Commission is acutely aware of the importance of this matter and we have taken concrete steps to address this issue.
The Commission statement on organs proposed as part of this compromise is a real commitment to continue work in this area and to find the best approach to the current situation, which is characterised by a shortage of organs. As I have already said, any approach needs to balance two factors: the need for the transplantation of organs - which is usually a matter of life or death - and the need to ensure high standards of quality and safety of such organs.
The Commission statement is complemented by the Council statement that it intends to intensify efforts to combat organ trafficking.
In conclusion, I am very pleased to be able to accept the compromise package on the table today.
I thank you all once again for your strenuous efforts on this dossier.
The debate is closed.
The vote will take place tomorrow at noon.
The next item is the report (A5-0469/2003) by Klaus-Heiner Lehne, on behalf of the Committee on Legal Affairs and the Internal Market, on the proposal for a European Parliament and Council directive on takeover bids (COM(2002) 534 – C5-0481/2002 – 2002/0240(COD)).
. Mr President, last October, I presented to the Committee on Legal Affairs and the Internal Market the new Commission proposal for a takeover bids directive. That proposal was aimed primarily at meeting the Parliament's criticism that the earlier proposal had not gone far enough in establishing a level playing field.
That proposal has been discussed and amended by Member States and, on 27 November 2003, the Competitiveness Council adopted a general orientation on a compromise text presented by the Italian presidency. On the same day, Parliament's Committee on Legal Affairs and the Internal Market adopted Mr Lehne's report, based on the same compromise text.
At this point, I would like to express my surprise about all the changes in this report between the vote of the Legal Affairs Committee and the plenary session. The proposal now on the table is based on the text, dated 7 May 2003, that was worked on during the Greek presidency including multiple voting rights in the scope of the breakthrough and draws on the suggestion put forward by the Portuguese delegation to introduce options for Member States and for companies in the application of Articles 9 and 11.
I can only repeat here what I already said in the Council. Articles 9 and 11 are crucial elements of this proposal. Article 9 contains the basic principle that the board of an offeree company may only take defensive measures after prior consultation of the general meeting of shareholders. Article 11 makes it possible for an offeror who has acquired 75% of the capital to break through certain defensive mechanisms set up by the offeree company. I indicated quite clearly during the discussions that I would not accept as a compromise the deletion of those Articles. Nor can I accept an arrangement whereby those Articles are to be made optional. That will not achieve the harmonisation that the Commission intended when it tabled this proposal. Moreover, it goes back on the level of harmonisation that we agreed last time, before Parliament objected to the first proposal on the grounds that it did not go far enough in establishing a level playing field. At the moment no level playing field whatsoever is established.
Therefore, you will not be surprised that I cannot accept Amendment 5 or Amendment 21, which introduce these optional arrangements. I have some difficulties as well with Amendment No 4 and Amendment No 20, last paragraph, concerning 'special rights'. This confuses rights in private law and those in public law, which are not covered by the directive.
I know that time is running out and that we have already spent a great deal of time discussing this proposal. However, I do not think that we are sending the right message to the markets by adopting the proposal in its current form. Is it really a worthwhile contribution to our project which seeks to build the most competitive market in the world by 2010? I sincerely hope that we can do better, even if we need more time.
. – Mr President, ladies and gentlemen, this directive’s story is never-ending; Parliament, the Council and the Commission have been discussing this issue for well over 15 years. Right now, I have no desire to go through everything that has happened in relation to it in the past. I share the Commissioner’s view that something more would have been desirable. I still believe that a better solution was represented by the joint initiative that we set in motion during the Greek Presidency of the Council with the aim of finding an overall solution that would create truly uniform conditions of competition in Europe. As tends to be the case with political change, we ended up having to make compromises, and the best is the enemy of the good. What we have before us is what was negotiated with the Italian Presidency and unanimously adopted in the Council as part of a political agreement and, in essence, the same as what was adopted by this House’s Committee on Economic and Monetary Affairs and by its Committee on Legal Affairs and the Internal Market. It is a compromise with which all parties can live under the prevailing circumstances, and that in itself shows that it is a good one.
We will achieve the goals of which the Commissioner spoke, but, for now, they do no more than indicate what is currently achievable in terms of European law. The rest we can leave to the markets. We have been given an objective to aim at, but, according to this proposal, it will ultimately be the markets that decide whether or not what is proposed is right, and in which direction things will change.
Having had in-depth discussions with the various Council Presidencies – starting with the Danes, then with the Greeks, and now with the Italians – we now have the opportunity of wrapping up this issue once and for all. The Italian Presidency of the Council has offered us the possibility of completing this procedure in one reading, and, as we are in any case approaching the end of this Parliament, I believe that we should make use of this opportunity.
Over recent months, the rapporteur and the committees were kept fully and regularly informed of the progress of the deliberations. People from all quarters of this House were involved. I therefore ask you to vote in favour of the Commission proposal. I cannot but note with regret that a number of groups have submitted amendments aimed in particular at further extending the rights of workers. It is with reference to them that I wish to make it clear that this compromise already includes workers’ rights; it is explicitly laid down in the compromise reached on Article 9, that the workers’ representatives have to be informed and that they can make a statement, which, together with the board’s statement, must be made available to the shareholders and to the public. By way of a compromise, Article 13 ensures that all existing rights of workers to participation and co-determination – be they put in place by the nation states or by Europe – are retained and remain unaffected by this directive.
Here too, I think, one must be amenable to compromise. Rather than constantly wanting to enforce pure doctrine, one must at some point reach a compromise. There is something positively paradoxical about a situation in which it is the Socialist governments in the Council that want to prevent workers gaining more rights – the examples I would give are the Swedes and the British Labour Government – while, here in this House, the Left, led by the Socialists, who are willing to let these directives and this proposal fail, even though their own governments, at Council level, are blocking these compromises that go even further.
This compromise will, in my view, provide adequate protection for workers’ rights. There is no reason to go further. I would therefore ask you to reject these amendments, for, if you do not – for so we have been told in unambiguous terms by the Council – the whole of the compromise that has been achieved will be in jeopardy.
If we approve this directive, this compromise, we will be demonstrating the European Union’s capacity to act in difficult times. It is for that reason that I ask you to vote in favour. We could now bring this never-ending story to a close.
I want especially to thank all the co-rapporteurs and the shadow rapporteurs from all the groups. I want to make especial mention, by name, of Mr Huhne, with whom I have enjoyed the closest possible cooperation. We have run the Rule 162a – enhanced cooperation – procedure very well and have achieved a good result. What I ask this House to do is to bring this never-ending story to a full stop by voting in favour and letting the end of this year be marked by a real success for the European Union.
. Mr President, I am not going to make any great claims for this draft directive. I fully sympathise with what the Commissioner has said and those who argue that it will not create a level playing field in cross-border takeovers in the Union. There is no doubt about that. Member States will still be able to sanction their companies to take anti-bid measures with the approval of only the board and not of the shareholders. Therefore, it fails to deal with a major potential obstacle to cross-border takeovers and restructuring. The choice of whether to apply the rules is only a fig leaf to disguise that reality.
Many Member States, including some like Germany who proclaim themselves in favour of more political integration, are against foreigners taking over their own companies. In Britain we have many hang-ups but, fortunately, not that one. We have been losing foreign direct investment due to our failure to join the euro, but the signal that this part of the directive sends out about France and Germany may help to sustain Britain's share. For the euro area in particular this failure is a serious own goal.
Why then is this draft worth supporting? The provisions in this text to protect minority shareholders are important and will encourage more cross-border portfolio share ownership. By ensuring that there is a threshold in each Member State at which someone taking control of a company has to launch a full bid for the other shares, this directive stops creeping control of a company. It therefore means that a new shareholder with perhaps only 30% of the stock cannot decide, without providing an exit for all the other shareholders, to pay themselves special dividends or to sell off assets cheaply to another private company that they happen to control. By reassuring investors about those practices, by no means unknown in many Union financial markets, the directive will encourage more cross-border share ownership. That is crucial to the efficiency and returns on pension funds, for the support of the retired and for insurance funds for the compensation of the distressed.
Overall, however, this is clearly a modest measure. It does no harm, it does some good. It sends the wrong signals but, in reality, it changes too little; it does not change anything in the reverse direction. Certainly calling it a takeover directive is a misnomer and would probably be a breach of the United Kingdom's Trades Descriptions Act. But all that is politically attainable at present. For those who would like to see more radical opening-up of cross-border mergers, there is also the promise of a clearer view in the next Parliament and the prospect that the markets themselves can add to the pressures on companies to apply best practice in consulting their shareholders. Transparency in this matter, as in others, may help, and we must not let the best be the enemy of the good.
Let me finally reiterate something on the debate with the Socialist Group on employee consultation. Mr Lehne, to whom I would like to pay tribute, has certainly worked very hard, as I did, on a text that would have satisfied the PSE Group, even though the position on takeovers, as we have seen, is effectively unchanged. Takeovers will not be made any easier but, nevertheless, the PSE Group wanted a form of words to provide some political concession, as if they were being made easier. In reality, that form of words in their amendments merely echoes what is already in the information and consultation directive. It provides employees with nothing new, but potential differences in the legal text between this draft directive if it is voted and that one could mean a risk of litigation over takeovers if it is voted through. For that reason, we should vote against these amendments and support what is, I agree, a flawed and partial compromise, but, nevertheless, one which makes some progress.
. – Mr President, a year ago, in the spirit of Christmas, I prepared an opinion for the Committee on Employment and Social Affairs which was adopted in February 2003. This has been somewhat overlooked in the whole debate, although we have already heard about the latest developments.
I should like to remind you that the lack of arrangements for employees' information and consultation was one of the main reasons for rejecting the previous proposal for a directive on takeover bids in 2001. The Commission acknowledged that, to a certain extent, in providing us with Article 13, but our Employment and Social Affairs Committee was almost unanimous in its opinion that it was not enough. The Commission refers only to national Member States' practices and the Employment Committee's opinion explicitly makes information and consultation a mandatory part of takeover bid procedure, both for the companies making the bids – Article 6 – and the target companies – in Article 9.
The PSE Group is still of that opinion, and over the last month I have prepared a text which is adapted to the situations in different Member States. This was a big concession to the United Kingdom, whose standards for takeover bids differ from those in the continental Member States. We also adapted the text to bring it into line with the provisions of the directive on the information and consultation of workers. That is why the references are there. So there is no real problem as regards differences of opinion.
The only thing is that the main Articles of the directive should explicitly mention information and consultation. My Group wishes to stress that this should be a normal part of the procedure. That is made clear by three amendments that have now been re-tabled: Amendments Nos 35, 36 and 37, and by other amendments that have been tabled by the Verts/ALE and GUE/NGL Groups.
Mr Lehne, Mr Huhne and I had a compromise on this, but between Monday 24 November when these three amendments were adopted almost unanimously in the Committee on Economic and Monetary Affairs, and Thursday 27 November, before the Council took its position, they left the deal and voted against the three amendments in the Committee on Legal Affairs and the Internal Market. That is why that compromise is not in there now.
Mr Lehne's argument that it would have complicated the decision-making process is not convincing. The only reason he does not want this to be included is that he wants to press for a first-reading agreement, but in our opinion this takes away Parliament's right to have any input in the discussion. It is still early enough in the negotiations to make this input. The Italian presidency did discuss this seriously enough with the Council: there is still a chance to do so.
Our Group is ready to support the compromise, although we are not very enthusiastic about it. Our original position was to make a directive without Articles 9 and 11 protecting minority shareholders' rights. But we only want to support it if these three amendments are adopted. If that is not the case we will vote against the compromise package.
. Mr President, perhaps I can reassure Mrs van den Burg that the concerns of the Committee on Employment and Social Affairs were rather carried over into the debate on the Committee on Industry, External Trade, Research and Energy, and indeed a number of the amendments that were adopted by us in our opinion at first reading were, in my view as draftsman, more appropriate to your committee. Nevertheless, the opinion that we put forward reflected the concerns of a majority of our members and those concerns were particularly directed at the need for, and importance of, employee information and consultation. A number of amendments concerned informing the employees of the target or offeree company, and another amendment concerned the importance of consulting the employees of the offeror or predatory company.
The second area of concern to us, where we were in line with a number of other committees, is the issue of jurisdiction. We felt it very important that jurisdiction should be in the Member State of the offeree company to avoid any ambiguity or confusion. We also put forward an amendment covering the issue of jurisdiction on bids originating from companies in countries outside the European Union – third countries – and the need for those to be subject to national authorisation within.
A third area of concern which was addressed in the opinion of the Committee on Industry, External Trade, Research and Energy was that of the Scandinavian countries in particular over multiple classes of shares. Those were the three points that our committee was concerned about.
Mr President, I agree with the rapporteur, Mr Klaus-Heiner Lehne: the affair of the takeover bids directive really does seem to be never-ending. Starting life in January 1989 with the first Commission proposal, a proposal that was, moreover, ambitious, pursuing the objective of achieving a single market in corporate control, the progress of the takeover bids directive through the legislative process seems to have been a kind of obstacle course, with texts alternating between maximalist proposals unacceptable to some – the individual States and the Council of Ministers – and minimalist compromises unacceptable to others – the European Parliament.
Of this obstacle course, I remember that the European Parliament rejected a Conciliation Committee joint text on 4 July 2001I also remember the extremely interesting Commission proposal of October 2002, drawn up after a group of high-level experts had been consulted. This proposal, in addition to preserving the passivity rule in Article 9, sought to achieve the objectives set by the European Parliament and the wise men consulted, the neutralisation of some pre-bid defensive measures and proportionality between risk capital and voting rights, while I am afraid the very points that we might call most dangerous such as large corporations and multiple voting rights were excluded.
Another obstacle course has started, with regard to which we thought that the intuition of the Council Presidency in June 2002 provided a way out: giving the Member States and quoted companies respectively the possibility of choosing between the directive’s model with the passivity rule and the neutralisation of defensive measures - type A companies - or preservation of defensive measures - type B companies - all supplemented by a requirement of maximum transparency in a system to which a company is subject.
To put all the operators on a level playing field, provision is made for type A companies to decide not to let themselves be taken over by a type B company. The solution has many advantages: it shows which is the ideal solution – type A, the benchmark – and creates reciprocity. Moreover, the neutralisation of defensive measures requires an initial uniform rule of European company law: Article 11, which provides for the options, is essentially a derogation from the usual system. These options can be withdrawn once the market, favouring type A companies, has created the right conditions.
There is more. With the current system, quoted companies subject to systems which do not provide for passivity rules or neutralisation can opt for competitiveness, which would not be possible without the directive. Moreover, the maximum transparency of company systemsand internal rules required by both Article 10 of the proposal for a directive and the parallel proposal for a directive on the transparency of quoted companies - which is also currently being debated in Parliament and the Council - ensures that companies which fully accept Articles 9 and 11, the stars, are the true European companies and clearly identifiable as such. In this way, it is made possible for the market to reward them. Indeed, institutional investors should explain to their clients why they are investing in non-competitive, type B companies rather than in a competitive, type A company.
Lastly, the compromise, providing for preventive partial takeover bids, allows many countries not to make substantial changes to their legislation, while, at the same time, it does not riskexposing companies to unfair competition from companies in other countries.
Mr President, ladies and gentlemen, please believe me when I say that I am not particularly interested in stirring up past issues. If I am doing so, however, it is also the case that, when it appears that a high degree of consensus has been reached on certain issues, it is good to consider what has happened, at least so that, if not in this case, then certainly in the future, we can draw conclusions on how parliamentary tasks are carried out within the codecision procedure.
I am therefore going to focus exclusively on two aspects of the first occasion on which – as all the honourable Members will remember – during this legislature, Parliament did not approve the text of the Conciliation Committee, which was basically in line with the text of the common position.
The first of these aspects will allow me to remind the honourable Members of the different formulae which were considered on the initiative of the European Parliament in terms of regulating administration bodies’ neutrality obligation and comparing them – where appropriate – with the formulae now being presented. And in view of this comparison I do not believe that what we are going to approve today improves on what on that previous occasion had been proposed, at least by the European Parliament. Because at that time this House proposed maintaining the administration bodies’ neutrality obligation – which is positive – although, simply for certain cases in which it is not possible for the board of directors to meet, it proposed certain formulae, which were not accepted by the Council or by the Commission.
What is happening now? Well it has only been possible to reach a consensus by greatly reducing the Commission’s initial proposals. Ultimately, by not regulating the section relating to the neutrality obligation and consequently allowing the legislations of the Member States to regulate, by means of handy subsidiarity, issues relating to the prohibition or non-prohibition of defensive measures.
I do not believe that this is a good formula for legislation. I believe that, if certain proposals presented by Parliament had been approved at that time, we would have had more suitable legislation.
The second aspect – which has been mentioned by my colleague, Mrs van den Burg – relates to the chapter on information and consultation for workers. I would like to point out that, on that occasion, a large majority of Members of Parliament approved rights to information and consultation for workers which were shared by the immense majority of these Members. Some people pointed out on that occasion that there had been an alliance between certain conservative sectors and the Socialists, as a result of which the former had obtained flexible treatment for the prohibition of defensive measures, while the latter obtained broad recognition of the participation of workers. At that time it was also proposed that we Socialists should break the pact and vote in favour of the proposals in the common position in exchange for recognising the workers’ right to information.
Well, on that occasion we did not do so, but – as Mrs van den Burg has said – if this aspect is not recognised and if the relevant amendments are not approved we will be obliged to vote against.
– Mr President, the proposal for a directive that is currently before us is a much–watered-down version of what Parliament undermined eighteen months ago, unfortunately only by one vote.
The current proposal leaves a great deal of scope for Member States and companies themselves, such as a company's optional, or even temporary, permission to take defensive mechanisms when it is faced with what it views as a hostile takeover bid. The question can therefore be posed whether takeovers are still to be possible at European level and whether this directive will, in practice, make any actual change to the current situation.
Nevertheless, I think that we should approve this proposal, even if it were to finally end the discussion in the European Union about takeover bids – which has been going on for thirteen years now – and set up a first, albeit hesitant, regulation.
According to a Flemish saying, a bird in the hand is worth two in the bush. The takeover directive is indeed an important component of the Lisbon agenda on a strong, competitive European Union and is essential to the further completion of the European internal market. We should therefore ensure that this directive enters into force as soon as possible, so that we, along with the market operators, can immediately learn whether, and how, we can give this regulation more depth.
Mr President, when, for the first time, I became involved in discussing this issue a couple of years ago, I was very surprised that only different forms of shareholder interests were discussed: the German tradition as opposed to the Anglo-Saxon tradition and so forth. Eventually, the matter went back to the Commission, which has had ample time available to it, and it might therefore have been thought that the proposal had been developed.
Now, a compromise is being presented between different owner constructions and owner interests, but still no concern is being shown for the employees. I think that is incredibly strange. It must be obvious that the employees, just like the shareholders, are interested parties in takeover situations, and it is unrealistic to ignore the fact. In a way, the employees are perhaps interested parties to an even greater degree than the shareholders, because hostile takeover bids are almost always combined with plans for restructuring and, perhaps, cut-backs.
In other contexts, we talk solemnly about the social dialogue in the European employment strategy as progress in EU policy. We talk about the Lisbon strategy in which the two sides of industry and the social dialogue are also important. In the present context, all this is conspicuous by its absence, and the old idea still prevails that companies only belong to their owners and that, in general, the employees are no more important than machines or other loose fittings. It is an old-fashioned, unrealistic and out-of-date idea. There can be no legislation on takeover bids that is not in some way grounded in the fact that a company is also its employees. That is absolutely fundamental.
We shall of course support the amendments concerning improved information and consultation. Information is, of course, important, but I want at the same time to say that it is not enough. It must be possible, in one way or another, to use information for something. There must be certain rights. The employees must have certain opportunities to act in situations such as these.
If the matter were now to go back to the Commission, I should like to give Mr Bolkestein a piece of advice. I think that the offeror should also be required to present an adjustment plan for the new company that is coming into being. A development and adjustment programme of this kind should also take account of the employees’ interests and talk about what will happen to them. There should also be a guarantee against at least short-term dismissal.
Mr President, you will no doubt recall as vividly as I do the late nights in Luxembourg in June 2001 when we last went through this exercise, followed by the heated third-reading debate in this House shortly thereafter, which was lost by a tie.
It is worth reminding ourselves that although technically we are now at first reading, this is in fact a fourth reading, even just for those of us who have participated in the present Parliament. We have been through this a long way and I myself am one of those who think that if we can bring it to a successful conclusion this time, then we should do so.
I take the point made by Mr Huhne and Mr Bolkestein that there are further problems we did not have before. It is perhaps a little like the story of the Sybilline Books. The first time they were offered as a set of 12 and Tarquin refused them. Three of them were then burned and they were offered as a set of nine at a higher price: each time the price goes up and the quality goes down. Maybe that is so, or maybe not, but we are now in a position where we have to make up our minds.
My Group is firmly of the conviction that we must take full and proper account of employees' rights in this context. Employees are not just pawns on the chess board. Employees are the people who make companies work and make them function effectively. Their interests have to be taken fairly and fully into account. Their right to consultation and information has to be taken seriously.
On that account, my Group will certainly vote for the sets of amendments agreed between us, the GUE/NGL Group and the PSE Group when the vote is held tomorrow. Thereafter we are of two minds: some of us are firmly of the view that we should adhere to this to the last, and that if they are not carried then we will vote against the directive in its present form. If that means the compromise collapses then it will simply have to go to second reading, and so on.
Others - and I am one of those others - think that the time has come to reach a conclusion. I shall vote for these amendments, but at the end of the day I shall try to get this through at this reading.
Mr President, a short while ago the issue of takeover bids at European level showed, with some degree of sensation, two of the main problems of European integration. First of all, the blind submission of the Commission in Brussels to the demands of the financial markets to the detriment, most of the time, of the European Union’s economic, industrial and even financial interests. The Commission became renowned in many ways, last year, for this waywardness. Then, the dominant position granted to Germany in this Parliament, of which we have been able to measure the effectiveness, since the whole of the German representation voted along the same lines.
As the much loved saying goes, you should choose the lesser of two evils. Subject to Member States’ law being preserved, in particular by Article 5, we will vote in favour of the new draft regulation.
Mr President, I think I can say, in line with the opinions expressed by Commissioner Bolkestein, that we have lost yet another opportunity to modernise the capital market, first and foremost through rules which can ensure greater competitiveness of European companies and thus more effective protection of shareholders.
We need to understand each other: I believe that calling this a takeover bids directive – as Mr Huhne said earlier - is an exaggeration. What we are doing here is acknowledging that there are different regulations and guaranteeing to the different countries that they can maintain protectionist legislation with regard to their companies, their national public or private market leaders. I believe that we needed to go much further, to decide whether to aim at an integrated, effective, competitive European capital market which would provide fresh opportunities for growth for the European Union, not least in the field of employment, or not to take this so-called ‘risk’ and remain in our current situation.
The rules, as proposed by the Council, eliminate very few of the obstacles that some States’ rules place in the way of companies’ competitiveness, with the result that I am sad to say that hostile bids – as are the norm in a mature financial market, in which capital is moved where there are thought to be efficiency margins to recover, in the interests of the companies and the workers of those companies and of other companies, in the interests of the consumers of products, goods or services – become impossible. There is also the risk that this crystallisation of the current situation will take us a step backwards. In Italy, where the current legislation – the Draghi law – is extremely open and effective from this point of view, we are already being asked to take a step backwards, and I would point out that we are not going so far in Europe in opening up to the competitiveness of companies.
I hope that, should this measure – which is not, I repeat, a takeover bids directive – be adopted tomorrow by Parliament too, it will generate genuine competition between legal systems and ensure that those systems in which takeover bids are penalised and obstructed pay the price for it through having their international investors ‘vote with their feet’. There are very few positive elements: recognition of the protection of the rights of minorities and the sunset clause - the idea that the debate on the issue can be reopened. Maybe for this reason alone, it is worth adopting this measure, which is not a European law on takeover bids.
I will end, Mr President, by saying that employment in Europe, the interests of workers and the unemployed, are to be protected by effective capital markets too. At the moment, we do not have them, and I do not believe that this directive will create the necessary conditions either.
– Mr President, it is not often that this Chamber witnesses real political drama. However, it did so on that day some two-and-a-half years ago when Parliament rejected the takeover directive. Nothing I have seen or heard since then has made me change my mind that what we did was not only wrong but also foolish. In an increasingly interdependent world, where the globe's economy is seamlessly linking together, the single greatest economic challenge we face in Europe – a challenge which we lose at our peril - is global competitiveness. We all know that we are very good at talking about it and we are equally bad at doing anything material to address the problem. Furthermore, whenever Europe has to face up eyeball to eyeball to the challenges posed by competitiveness, we funk it. We funked it that day two-and-a-half years ago, and we have regularly funked it since. We always use special pleading about the minutiae as an intellectual fig leaf to avoid the tough decisions. It must be said that it is all pretty transparent.
To set the picture straight: I may be a British Conservative, but I am not the contemporary equivalent of the hard-faced men who made money out of the war. I am no Thatcherite – never have been – and I am not a Eurosceptic, but I think – some consider this to be an eccentric point of view – that we should deal with the world as it is and not the world as we would like it to be.
If Europe is to deliver for its citizens – and it has to – our economy has to be competitive. Part of that state of competitiveness is to have a system of company law and capital markets that enables it to compete. It does not now, and that problem has to be dealt with.
The proposals we are debating this afternoon are a miserable, insufficient response to today's world. However, we have to start from where we are. I hope Commissioner Bolkestein will be able to confirm that in the event of this proposal becoming law further proposals will follow this one, taking the matter forward – and rather more quickly than this one has been taken because, if it is not taken more quickly, if I am lucky I will be drawing my pension and if I am unlucky I shall be dead.
Nevertheless, it is a single, wretched, shuffling step on the journey that Europe has to take. There is no choice. It is for that reason we shall support it as long as Mr Lehne's proposals are not amended or watered down. On balance – just – it is worse to reject it than to support it and for a Conservative that is a good enough reason to vote for it.
– Thank you, Mr President. I honestly did not know that there were 275 German MEPs in this House. That is how many Members rejected the results of the first conciliation procedure. Ladies and gentlemen, when we consider Europe as a social community and as an example to others, workers’ rights have an important part to play. It was because they were not sufficiently taken into account that the first takeover directive failed in this House, when the plenary rejected as inadequate what had come out of the conciliation as having been agreed with the Council. It was clear to us that decisions concerning an enterprise’s continued existence could not be left to the shareholders alone, but that the people who were employed by it had, at the very outset, to be informed and enabled to influence events. After all, when an enterprise is taken over, it is not just power and a great deal of money that are at stake, but also the fate of many people. Issues of the enterprise’s location and the security of jobs are also involved. That is why the people affected must be asked their opinion and involved in what happens.
Today sees us making a new start on the takeover directive, and the rapporteur would like us to be able to manage with just one reading. At an early stage, we in the Group of the Party of European Socialists have promised him our support, albeit subject to the condition that a satisfactory solution must be found to the issue of workers’ rights. He has promised that it will be, but I – like everyone else who thought there would be a good solution – am surprised to find a takeover directive that is not one whit better than the first one. Faced with such an impertinence, we will not be waving this directive through into a fast-track procedure until the workers’ rights issue has been sorted out in a manner favourable to them.
Mr President, Commissioner, if the EU is to become the world’s most dynamic and competitive economy, the EU’s decision-makers must act consistently and quickly. This could have been an important directive for creating better preconditions for growth and for promoting restructuring within Europe’s corporate structure. It is the dynamic companies that can be restructured that create jobs. Without jobs, Europe will not survive. That is genuinely an issue in the employees’ interests.
The expression ‘Much ado about nothing’ is quite a good description of this controversial directive. For fourteen years, we have tried to bring about these fair and common ground rules. In fact, we have failed, but it is nonetheless a step in the right direction.
I personally have had some difficulty with this debate. In principle, my view is that the differentiated voting right does not favour the emergence of efficient companies able to compete in a global market. Over time, the various voting values tend to consolidate deficient corporate structures. I also think there are important legal objections to retroactive legislation, and I can also see the point of entrepreneurs being able to go to the stock exchange to obtain extra capital for their life’s work without losing complete control of it. In spite of this, it is incredibly important for us to obtain common corporate ground rules with a view to opening the European market to more liberal restructuring.
We must, however, be able to live with this compromise. We could have obtained more, and more is what we wanted. Now, this directive is more about openness and the protection of minority shareholders, and less about takeover rules. It is, however, a step in the right direction, and I think we can support this compromise, even if it shows that it takes sixteen years for EU legislation to come into effect. An initial 14 years and then a further two years before it is incorporated. If we continue in this pattern, we shall never become dynamic and competitive.
Mr President, we know that allowing companies to mount hostile takeover bids can jeopardise the right of States to maintain control over strategic businesses and decision-making bodies that are crucial to their development, specifically over companies that perform a public service. Such takeover bids frequently result in lower value for shareholders in terms of loss of output and, even more seriously, in the destruction of jobs.
It is crucial that company workers and their representatives are, at all stages of the process, properly informed and consulted about the potential effects of a hostile takeover bid on employment and on company restructuring. Unacceptably, no such guarantees are given. The European Parliament must, therefore, approve the proposals for amendments intended to achieve this aim, although we must go further and ensure that workers and their representatives have mechanisms that enable them to obstruct a hostile takeover bid that will have potentially disastrous consequences for employment and for other rights.
– Mr President, Mr Bolkestein, Mr Lehne, ladies and gentlemen, I should like to make a few observations.
Although we have known this for a while, it has just dawned on me that Mr Bolkestein is rejecting the defensive mechanisms that are now being proposed in the amendments and that are more or less optional in each country, resulting in the creation, as he intended, of a very watered-down version of the directive. This also has some advantages for employees, for it means that, in some cases, these mechanisms will still give employees and employers themselves control over a few rights.
Irrespective of that, I am in any case pleased that the new directive now contains what we have decided on in the meantime, namely new guidelines on information and consultation in a number of cases, for which praise is due, for that was one of the stumbling blocks last time. I should, however, like to add that we would actually want pro-active action to be taken in takeover bids that do not succeed – which is in about 50% of the cases. This means that consultation must precede the bid, that consultation about this bid must take place before it is made public, and so on.
Mr Bolkestein, it is a matter of modern management, a matter of socially responsible management, that consultation should be further detailed in such a way as to entitle stakeholders, and not only shareholders, to consultation where necessary.
We have tabled those amendments to improve matters. Although my group is divided on this, I think that the majority are behind our position. We would like those amendments to be adopted; if they are not, we want to vote against the proposal. The majority of the group are behind me on this. It has been said that a bird in the hand is worth two in the bush. They can stay in the bush as far as I am concerned, and another way could then be found to make consultation more detailed.
I would remind the honourable Members that with the new electronic system the red circle does not light up, so you do not need to make any effort or hit the microphone when beginning to speak.
No doubt, as a result of our past habits, we are all expecting to see the red light ...
– Mr President, over the past few months, we have followed with great interest the developments surrounding the Directive on takeover bids. At the start of the parliamentary discussion, it was already clear that only cooperation with the Council and the Commission could secure the proposal wide support.
Consequently, the proposed compromise receives our approval. In particular, the recognition of employees' rights is a significant improvement on the original proposal. Despite this, we are also considering giving our support to a few amendments underlining the involvement of employees. Continuity and employment remain of major importance during takeovers.
We welcome the fact that the proposal no longer includes a ban on temporary defence mechanisms. Countries such as the Netherlands and Germany were right to be completely opposed to this.
We are not convinced by the rapporteur's arguments against adopting the amendment by the Committee on Economic and Monetary Affairs on employees' rights, and we would like to hear from Commissioner Bolkestein whether he will adopt it.
Mr President, after fourteen years of negotiations to find a minimum agreement on mergers and acquisitions, the European institutions are still divided. Parliament was in favour of harmonising the law. As for the Commission, it advocated the principle of competition but deplored the dominant positions, which were the result of this policy. The Council did not want to see the withdrawal of Member States’ means for intervening in the case of attempted hostile takeover bids for their large national companies. For twenty years, Europe has indeed been systematically destroying the strategic actors that are the Nation States, and what is more without managing to replace them.
The directive proposes to protect the interests of minority shareholders and to keep employees informed. In fact, it lifts the obstacles to our companies being taken over by interests outside Europe, to the extent that, in Article 6 for example, it designates a single supervisory authority and prohibits authorities in Member States from giving their approval or demanding the addition of supplementary information. Furthermore, this directive does not say anything at all about the specific control that the European Commission exercises over mergers that are likely to lead to misuse of a dominant position, control which, strangely enough, is still opposed to this type of merger when a European company has the dominant position, but much less so when a company from outside Europe has this position. Our North American competitors do not allow themselves to be so easily deprived. The Pechiney, Crédit Lyonnais and Vivendi Universal affairs, show this all to well.
Mr President, Commissioner, ladies and gentlemen, the takeover bids directive is an essential legislative act for the creation of a genuine internal market in corporate control: a legislative act which can give a decisive boost to the virtuous circulation of capital in Europe. Virtuous circulation means more productivity, more growth, more competitiveness and - I am addressing the left-wing Members here - more employment. After 14 years, we have, at last, reached our goal and it is a pity that the Commission is not taking up the positive aspects of the present compromise.
In recent months, there has been intense cooperation between the Council and the European Parliament, and that is a positive result in itself. Europe certainly needs positive results right now! This is, of course, a compromise, the only compromise possible at the present time. We would have liked more, especially my country, whose legislation on the matter is very advanced and open; we would have liked a directive creating a genuinely level playing field with the passivity rule and the total neutralisation of defensive measures.
We tried, but it was not possible because of the opposition of certain Member States which are now probably hiding behind so-called social amendments. The compromise to be put to the vote tomorrow reflects the state of European capitalism, which is still a mixture of small-scale and large-scale capitalism. However, it does provide proper protection of workers’ rights. Hence the opt-in/opt-out system as regards the level playing field. However, the undertaking is given to try again in a few years, with the useful sunset clause, when the time will be ripe because the financial markets will have favoured the companies which opt to be competitive. All we will have to do then is delete Article 11 A, make a few cosmetic adjustments, and we will have a new directive ready for the future.
With this directive and the others which we are adopting in the framework of the Financial Services Action Plan, competitive companies, their governance and their balance sheets will be transparent. We have a great need of transparency, in view of recent cases such as the , and cases. Companies will be encouraged to opt to be competitive by the fact that competitive companies will be able to refuse to be taken over by non-competitive companies. We have established the benchmark and we have protected it, which is better than a directive merely laying down transparency procedures such as that which exists in the United States. All in all, we can be proud of what we have achieved.
Mr President, a huge task has been carried out by a lot of people over many years. In spite of this, the compromise now before us is, in my view, unacceptable. The proposal would mean that vote differentiation in the matter of shares could be permitted to remain for a transitional period, as an exception to the general rule. Subsequently, a revision would take place, involving a review of the system of A and B shares and also of other forms of shareholding.
Many believe that this has rescued the Nordic system of shares with different voting values. Those who maintain that this is a good compromise fail, however, to appreciate the issue of principle surrounding whether the EU is entitled to interfere in how shareholders in private companies choose to organise themselves. I find it regrettable to see so many in this Parliament so casually accepting infringements of the right of ownership. No one mentions the crucial issue of the principle of respect for the right of ownership. It is the business of no one other than the shareholders themselves how they organise their shares. That is a basic prerequisite of the market economy.
If the compromise is approved, this means in practice that Parliament says it is acceptable to appropriate assets. If someone has bought a share with a higher voting value at market price, what right does the EU or any state then have quite simply to rob this person of this investment by saying that what he has paid for no longer has any value?
The Swedish Government maintains that this revision clause is a victory because the revision is to embrace more forms of shareholding than simply the system of shares with different voting values. That may be the case, but the Swedish Government no doubt knows as well as anyone else that, in five years’ time when the revision takes place, no one will either be able, or wish, to investigate the multiplicity of forms of shareholding that exist within the EU. Presumably, the discussion would, then too, be focused upon the system of A and B shares. The reason for that is simple. Different voting values are a clear and straightforward system. Unlike with most other systems of shareholding, it is very simple to see how many votes a type of share corresponds to, and it is at least as easy to see what the share is worth in the market. There are no pitfalls or secrets in this system.
The main aim of the new regulations governing takeover bids is that the EU should be an open market and that obstacles to takeovers should be removed. The fact is, however, that the number of takeovers in countries in which different voting values are applied is not in any way lower than the number in countries where this system is not permitted.
In summary, the proposal now before us is, in my opinion, unacceptable, for, in the first place, it infringes the right of ownership; secondly, does not respect agreements entered into; and, thirdly, identifies vote-differentiated shares as an obstacle to takeovers.
. Mr President, firstly I would like to refer to certain amendments. As I said earlier this evening I cannot accept Amendments Nos 5 or 21 because they introduce the optional arrangements which the Commission rejects.
I also have some difficulties with Amendment No 4 and Amendment No 20, last paragraph, concerning special rights, which mix in an undesirable way special rights provided for in the articles of association of certain companies which could be exempted from the application of Article 11, and special rights provided for in law which, as I said earlier, are not within the scope of this directive in any case.
Much has been said tonight on this subject but only two questions have been addressed to the Commission. The first question is about the inclusion of consultation and codetermination rights for employees and I would like to say in answer to that question that this is not a social directive. It would therefore not be appropriate to introduce through this directive new consultation and codetermination rights.
Following Parliament's request, we have included in our new proposal a new Article 13 which makes it quite clear that all existing information, consultation and, where appropriate, codetermination rights which are part of Community law, also apply here.
It is also stated very clearly that Member States are free to introduce rights that go beyond Community law as long as they respect the rules concerning insider trading. Furthermore, following Parliament's request, we have now stated in Article 8 of the directive that all information concerning the offer should be made available to the representatives of the employees or to the employees of both the offeree company and the offeror.
The second question was addressed to the Commission by Lord Inglewood. He asked whether any more measures may be proposed by the Commission. Of course the Commission will review on a regular basis what is happening in this area, in particular how the market will react to this proposal if it is accepted, but the moment for reviewing the situation and revising the proposal is five years after its adoption. If one takes into account the normal period for adoption that date will then be in 2011.
That is also a reason why the Commission is profoundly unhappy with the proposal as it now seems to be approved by Parliament, because the world is going to change a great deal between now and 2011 and, as I said earlier, this will only be reviewed in 2011. That is a long way off.
The Commission agrees with Lord Inglewood in his assessment of this proposal.(1)
Thank you very much, Commissioner. The debate is closed.
The vote will take place tomorrow at 12 noon.
The next item is the debate on the report (A5-0467/2003) by Mr Schmidt, on behalf of the Committee on Economic and Monetary Affairs, on the proposal for a Council directive amending Directive 77/388/EEC as regards value added tax on services provided in the postal sector (COM(2003) 234 C5-0227/2003 2003/0091(CNS)).
. Mr President, in 1977, the Council adopted the Sixth VAT Directive. It was a tremendous step towards the effective removal of restrictions on the movement of persons, goods, services and capital and the integration of national economies. For the first time, the Community had a harmonised base of taxation and a harmonised list of exempted goods and services. Among them, the Community legislator, in 1977, included those supplied by the public postal services.
This exemption dates from a time where in most Member States, the post office was a branch of the government with a monopoly on postal services. At the time, the post office undoubtedly was a public postal service and the exemption of its services caused no distortion of competition because no competition was possible.
These facts no longer hold true. In most Member States, the post office is no longer a branch of the government, but a commercial enterprise operating under commercial law. In some cases its shares are sold on the stock markets. Some Member States already apply VAT to post, or to some or all services provided by the universal service provider, recognising the problems caused by an outdated exemption.
Some of these companies are now expanding their operations to other Member States in order to reap the benefits of the internal market just like other third-country postal operators are doing. Consumers now demand services that only companies with a presence in several European markets can provide. But, under current rules, a company which supplies exempt postal services in Member State A is obliged to charge VAT in Member State B, because that country does not recognise it as a public postal service.
The postal market is now largely liberalised. Although, as is often the case, post liberalisation advances at a different pace in each Member State, in all of them - in great measure due to the approval of Directive 97/67/EC, operators other than the former monopolies can and do operate. Since several operators provide postal services and VAT legislation does not treat them equally, distortion of competition inevitably occurs.
A VAT exemption is not an unmixed blessing. Notably, it results in an inability to deduct input VAT, which in turn discourages investment. At a time where competition exists in the postal market and the communications revolution has created new channels that to some extent compete with post, lower rates of investment put public operators at risk.
As is often the case with European tax legislation, the VAT Directive has lagged behind all these changes and now requires urgent changes since it no longer reflects the needs or the factual situation in the Community.
Under Article 93 of the Treaty, provisions concerning VAT must be adopted to the extent that harmonisation is necessary to ensure the establishment and the functioning of the internal market. The Commission, in presenting its proposal, is fulfilling its obligations under the Treaty. It has done so after extensive consultation with universal postal services and other postal operators, as well as representatives of postal consumers.
It has taken into account their opinions, in particular, those of private customers and charities by proposing that a reduced rate be applied to those services such as letterpost, small packages and direct mail which such customers need most. The combined effect of the savings to postal operators resulting from the right of deduction which the proposal would open to them and the application of a reduced rate to a wide scope of postal services is intended to limit or even neutralise any increase in postal prices.
The Commission was the proponent of the universal service concept at the heart of Directive 97/67/EC and considers that every citizen in the Union has the right to a wide range of affordable and high-quality postal services. Universal postal service providers will not be in a position to provide such a service if they are discouraged from investing and modernising and as a result can no longer compete with other operators in the parts of the market which are already open to competition. In order to compete in such markets they need a Europe-wide presence and tools such as package tracing, which private and third-country operators already offer to European customers. The current VAT exemption makes the required investment more expensive. Universal postal operators in Europe recognise such challenges and accordingly most of them support the objectives of this proposal.
To conclude, I would invite Members to support the Commission's proposal.
. Mr President, I wish to begin by apologising for failing to present a consistent report. This report might be my last in this Parliament and, Commissioner, I am not proud of the result.
Mr President, the postal market is in the process of being liberalised at European level and also at national level. As Commissioner Bolkestein has said, the current situation has led to an uneven playing field. Public operators have a competitive advantage over those customers who are not able to claim back VAT, such as private individuals, charities and banks. Private operators are more attractive to VAT-registered companies, although the overall price may be higher, as the customer can reclaim the VAT, which generally results in a lower net cost to the business.
A further disadvantage of the VAT exemption for public operators is that it favours self-supply. It is therefore more cost-effective for the operator to carry out a service itself than to use subcontractors.
It is against this background that the Commission proposes that the exemption should be removed and that VAT should be charged at the standard rate for all items of mail over two kilos in weight. At the same time, the Member States must be given the option of applying a reduced rate of VAT to items of addressed mail weighing less than two kilos.
I agree with the Commission’s assessment. As rapporteur, I also proposed only minor changes in the committee reading. All my proposals were voted down by the committee. In practice, the committee’s proposal means that the European Parliament must reject the Commission’s proposal in its entirety. I think that this would be unfortunate and, together with my colleague Mrs Lulling and the Group of the European People’s Party (Christian Democrats) and European Democrats, I have therefore tabled a series of compromise proposals. Personally, I am not entirely delighted with all these amendments, but I can live with them. I also hope that Commissioner Bolkestein is able to live with them. The amendments are along the right lines and will mean the start of a more properly functioning market. The big changes we are now proposing are aimed, for example, at removing the two-kilo limit for the reduced rate of VAT. It also means clearer demands for a harmonised five to ten per cent VAT band.
Allow me, in the first place, to address those fellow MEPs of mine, in particular the British ones, who have been concerned about price rises. As is well known, VAT can be applied and removed. The Commission estimates that the price of a first-class letter in the UK would, for example, increase by 0.3 euro cents in the case of VAT being applied at a reduced rate of 5% and by five euro cents in the case of VAT being applied at the standard rate of 17.5 per cent. It is worth noting that the UK mail regulator, Postcomm, has arrived at the same conclusion. Talk of price rises is seriously exaggerated.
Certainly, postal services fulfil an important social function, but postage and related costs do, in spite of everything, represent only 0.1 to 0.2 per cent of the average household budget in the EU. The postal operator in my own country, Sweden, has noted that the annual average cost per household for letters and Christmas cards is SEK 190, or EUR 21. In the case of the UK, figures for 1996-1997 indicate that the average annual spend for a UK household was £ 29.40, or EUR 42. On the assumption that this was all spent on sending standard letters costing 28 pence, the impact on the household would be that the annual cost would increase by £ 1.05 to £ 30.45 if the national operator were to increase the postage by one penny. I think that this should be borne in mind during the vote tomorrow.
Another sensitive subject is the impact on charities. Just like Commissioner Bolkestein, I think that this impact should be countered by the option of being able to claim back the VAT or by special tax rates.
Finally, all those of you in this House who believe in a better, efficient market without obstacles and injustices cannot reject this proposal. I wish, in particular, to address Mrs Lulling and thank her. I wish to thank Mr Radwan, Mr Brunetta and Mr Karas. You have, in any case, helped to obtain some form of unity. Mrs Randzio-Plath and Mr Goebbels, who have such good judgment on so many other issues, I am relying upon your judgment tomorrow too. If nothing else, you could all listen to your own postal operators, or those that support the proposal.
. – Mr President, Commissioner, ladies and gentlemen, the Committee on Regional Policy, Transport and Tourism has considered this dossier in very great depth, having been privileged to follow the development of postal services in the past, and having the hope of being able to do so in the future as well. It was for this reason that we examined the possibility of introducing VAT in the liberalised working conditions for which we are all striving, and I hope that we will have completed this important task by the end of the decade.
Let me start by saying that the proposal that the Commission has put forward is a serious attempt at resolving this problem, but that, at the same time, it is true that good things can still be improved. That was the approach that the Committee on Regional Policy took, and there are, essentially, three things that I would like to address.
The first is that, in principle, we wanted the minimum VAT rate of 5% to apply to postal services. We are aware of the legal problem involved in certain Member States being required to introduce what would be their fourth rate of VAT. We also take the view that this needs to be handled with particular care. Secondly, consideration should be given to what upper weight limit would apply to a reduced rate of VAT. The Commissioner was right to refer to the obligation to provide a universal service, but there is also the Universal Postal Union Convention, which also describes the consumers’ rights, and we therefore propose, taking the Convention as our guide, the provision of reduced rates of VAT on the sending through the post of items up to 10 kg.
Thirdly, we propose that the entry into force of the directive should be harmonised with the further liberalisation of postal services scheduled for 2006. The Commission should, following a study of this issue, draft and submit proposals on the subject to Parliament and the Council of Ministers for their consideration.
I would be glad if these proposals by the Committee on Regional Policy could be taken on board.
– Mr President, ladies and gentlemen, Commissioner Bolkestein was right to remind us that the Sixth Directive on Value Added Tax makes no provision for the payment of VAT on postal services. This applies to the traditional providers of postal services, namely the former monopolies, whilst private postal service providers already have to add VAT to their bills.
Some time ago, in order to make the internal market a reality in the postal services sector, we made a start on the sector’s progressive liberalisation, thus making it possible for private enterprise to operate in it to an ever-greater extent. The new private firms have to charge VAT, whereas the former monopolies are exempted from it, and distortions of competition will, sooner or later, be the result. For a start, the VAT is reflected in the price of the private firms’ end product, but not in that of the traditional postal operators, who – and this is my second point – cannot deduct the VAT that they have to pay on purchases and investments. I am given to understand, though, that the amount of VAT that would be deductible would be quite minimal, as almost 80% of the costs – in Luxembourg at any rate – are accounted for by wages, which are not subject to VAT in any case.
The rapporteur and I have joined in putting forward a solution, one that provides for a reduced rate of VAT on all postal services, although those Member States that already impose very much reduced rates to other products and services would also be able to apply these to postal services. This is a balanced solution, taking into account to the greatest possible degree the interests of all parties; it should also not result in increased prices for stamps.
In addition, the Commission has proposed a new definition of postal services, which has left me rather surprised. Ever since the 1997 Postal Directive, we have had a definition recognised by all participants in the market and used by them without problems. Any new definition would only make for legal uncertainty, as the parties involved would then be left wondering whether the postal services provided in accordance with the 1997 directive were the same as those that have now had tax imposed on them.
In order that we may avoid such legal uncertainty and the confusion that it would entail, the rapporteur and I have proposed that, when defining postal services, the VAT Directive should simply refer to the definition in the 1997 directive.
A final and important amendment deals with the point in time at which VAT is to be imposed on postal services. As we are dealing here, in essence, with a problem of potential distortion of competition, VAT should only be levied when such a problem actually becomes apparent. As things stand at present, some national markets are more liberalised than others. The amendment we are tabling provides for the introduction of VAT only when at least 50% of the national market has been liberalised.
It remains to me to thank the rapporteur for his excellent cooperation, and to appeal to those Members who, in the Committee, voted to reject the Commission proposal outright, to reconsider their position, for it would be inappropriate to reject it now. I appeal to our Socialist Members in particular. We have to take a constructive approach to this matter, for only then will we have a chance of our proposals getting a favourable reception from the Council and the Commission.
– Mr President, the postal services have been a state monopoly for 150 years. In the current parliamentary term, the majority has endorsed international, service-oriented companies taking over parts of this work. In the discussion on this subject, various drawbacks have been mentioned, including the fear that in future, an ever-higher price will be charged for an ever-worsening service. Hardly any attention was then paid to the impact on taxation.
The complications are now evident. Public companies do not pay any VAT, but if customers can claim back their VAT, sometimes a private company becomes the cheaper option. As continuing to farm out postal transport to the rail services becomes too expensive, the companies' own use of environmentally-unfriendly lorry transport increases. It is uncertain whether the Member States will declare their high VAT rates or their varying low VAT rates to be applicable. Prices may well increase for the users in many cases.
It is useful for the rapporteur now to propose postponing the application until such time as the market has been further liberalised and for the draftsman of the opinion to express the wish to increase the weight limit to ten kilograms. Not to privatise would be the best solution. Not the market, but the employees and customers deserve protection, and this is ideally done without this measure.
– Mr President, I must confess that I have found it hard to speak in this debate and I would, in fact, start by remarking that we must all bear in mind the words of Mrs Lulling. Above all, however, we must consider the enormous effort made by Commissioner Bolkestein in order to complete the internal market, which is absolutely crucial to European integration and also to Europe’s economic recovery.
I therefore believe that this Commission initiative basically makes sense, but unfortunately, the European Parliament should not give its support to it just yet, because such a move, in isolation, would add little to the real discussion, which concerns the crucial liberalisation of the postal services sector. At this stage, given the current structure of the market, the Commission proposal could lead to various unwanted effects, the most perverse of which would surely be the widespread increase in the price of postal services for citizens, without this yielding any immediate benefit. Not even the proposals for amendment and there is no guarantee that they will be adopted would prevent this.
It is indeed sometimes legitimate to sacrifice this benefit in the short term, especially in the case of public services, although this must only be done if this interest will be safeguarded in the medium and long term, with the clear benefits that this provides. This does not, unfortunately, appear to be the case before us or at least it is not clear that the proposal accepts this fundamental principle.
The postal services sector has been exempt from VAT since 1977, a time when, it is true, the sector was dominated by State monopolies, which meant that competition was practically non-existent. Despite the changes that have taken place since then, there is absolutely no basis for the idea that this area of public service provision now operates in an open market. And yet, this is the only situation in which the State would be justified in exerting its exclusive power for political regulation without having to resort to tax or other types of incentives that guarantee social effectiveness. If, therefore, we acknowledge that upholding the current status quo for a long time to come could harm the much-needed development of this sector, we must also accept that this proposal alone will not eliminate or reduce existing distortions of competition, especially given the diversity of VAT rates still being applied in the Union.
Rejecting this initiative can, therefore, only be seen as a recommendation to the Commission to include the proposal in the framework of a broader debate on the total liberalisation of the sector, ensuring that the services provided are completely effective, without overcharging citizens who use the service from the outset.
The report deals only with those distortions of competition that are liable to be detrimental to the private enterprises that are taking over the postal sector; in no way does it reflect the interests either of users or of postal workers.
For over a century, the European states have established public postal services that worked in more or less acceptable fashion until criteria of public service began to give way to those of profitability. The efficient running of public services, and of the postal services in particular, has for some considerable time been one of the most reliable indicators of a country’s level of development, and, dare I say it, of its level of civilisation. It was precisely because the postal services were to some degree sheltered from competition and from the pursuit of profit that they were able to perform their role; it was because they did not exist to be profit-making but to provide a service that they served the most secluded villages and criss-crossed the land with a dense network of post offices. Such is the progress that both the nation-states and the European institutions are engaged in systematically demolishing. We are absolutely opposed to this exercise in the destruction of public services, which is both regressive and socially unjust.
To this fundamental reason for voting against this report, we would add another, namely that we are indeed opposed to VAT and hence to it being applied, as also to the price increases that it will entail, and from which users on lower incomes will suffer most.
Mr President, I must, all the same, ask Mr Bolkestein whether or not he supports the amendments that we tabled. What is this all about? Either we follow the socialists and all those that did not understand the interests of those they claim to protect and we purely and simply reject the Commission proposal, or we follow the route that I was proposing, but that I did not have enough speaking time to explain. I was calling on all those who want to purely and simply reject the Commission proposal to think about it. If they adopt the amendments, tabled by Mr Schmidt and myself on behalf of our groups, then we are giving the go ahead for a rational directive, which will not cause prices to rise. Could Mr Bolkestein indicate whether or not he supports our amendments?
. Mr President, it is with the greatest of pleasure that I shall reply to the question put by Mrs Lulling. I could have done so earlier but she did not ask for it and therefore I did not think it was necessary to reply.
In answer to her question, the Commission considers that any study of the postal sector and particularly those which must be done according to Directive 97/67/EEC should take into account the impact of VAT in the sector and that it undertakes to take into account the spirit of Amendment No 6.
As regards Amendments Nos 7 and 13 proposing to delay the entry into force of the directive until each Member State has achieved a certain degree of liberalisation, the Commission's position is that it cannot accept linking two issues which are quite separate, but the Commission could accept a date of entry into force of the directive no later than January 2006, by which date the Community postal market as a whole should have surpassed that degree of liberalisation.
The Commission does not support amendments linking the scope of the proposed place of supply rule and reduced rates to Article 2(1) of Directive 97/67/EC. Postal services as defined in that Article are those supplied by the universal service provider. The linkage proposed by that amendment would not eliminate current distortions of competition in the postal market and therefore the Commission cannot support Amendments Nos 1, 8, 11 and 12.
For reasons of subsidiarity the Commission cannot support Amendments Nos 2, 4 and 9 which seek to oblige Member States to apply a reduced rate and to prescribe how a certain part of national VAT revenue should be spent. Nor can it accept widening the scope of applicable rates as suggested by Amendments Nos 3 and 10. Such amendments would not be acceptable to a majority of the Council either.
As regards Amendment No 5, the Commission considers that the issues posed by philatelic stamps are no different to those existing today. Under current legislation, stamps are only exempt when sold at face value. They are taxable in all other cases. Since this different tax liability is not causing problems today, it should not cause problems once the proposal is approved.
Thank you very much, Commissioner Bolkestein.
The debate is closed.
The vote will take place tomorrow, at noon.
The next item is the recommendation for second reading (A5-0461/2003) by Mr Manders, on behalf of the Committee on Legal Affairs and the Internal Market, on the Council common position for adopting a European Parliament and Council directive on environmental liability with regard to the prevention and remedying of environmental damage (10933/5/2003 - C5-0445/2003 - 2002/0021 (COD)).
. – Mr President, I apologise for being late, but we have been trying to reach an eleventh-hour compromise so as to obtain a qualified majority.
Mr President, Council, Commission, ladies and gentlemen, above all, thank you for the pleasant working relationship in this particularly complex and taxing matter, which is both legally complex and politically sensitive. This cooperation has enabled us to vote in December after all, and I can see a possibility of reaching a compromise with the Council in this. We have already consulted the Council, and I can see some scope, that is if Parliament dares take a qualified vote about a package I have distributed a moment ago, for I see that as being, after all, a minimum requirement in the large groups.
I also thank you for the option of postponing the vote to Wednesday in view of the translations not all having been received. They have now been delivered, but at least I now have some extra time to reach those compromises. And in the final analysis, this is very much to be welcomed.
The whole procedure has turned out to be very difficult. Parliament had to vote on which committee should lead in handling this report, and that is, as far as I know, unique in the history of this Parliament. This has exposed quite a few sensitivities, some of which are excessive.
I see the text we adopted at first reading as being a reasonably balanced one. Unfortunately, the Council has once again toned it down considerably with very many instances of the word 'may'. In other words, Member States are 'allowed' to introduce something. These should, I think, nearly all be replaced by 'shall'. Indeed, I take the view that both the environment and the economy would benefit if we could create a level playing field instead of creating this patchwork of environmental legislation about Europe, which benefits neither the economy nor the environment. This level playing field is of huge importance. During the discussion of the previous report, I noticed that many Members could talk of nothing else but the fact that it was agreed in Lisbon that Europe should become the world's most competitive knowledge-based economy. We should therefore have the nerve to take decisions that transcend our national interests, and transcend certain political items which we would like to realise. For after all, it is the result that counts and not the fact that I can walk up to my electorate and say: ‘Look how brave I have been to propose this. I may not have achieved anything, but I have proposed it’. I would regret it if we were unable to reach a qualified majority in some key areas at least, thus giving us some negotiating room in respect of the Council to remove some of those 'mays'.
Fortunately, the joint proposal does contain many texts that were included in Parliament's adopted text, albeit considerably watered-down by those 'mays', and, last week, I think, the Committee on Legal Affairs and the Internal Market adopted a number of pertinent texts, specifically on financial security with a built-in ceiling and the compulsory financial insurances that are possible over a certain period of time. It is useful and necessary to be able to guarantee insurability. With unlimited liability, not one insurance company will want to conclude policies, unless they introduce these themselves. I fear that we then end up with a situation that is completely out of control, one I do not think will work, either for the economy or for the environment.
Consequently, we have once again endorsed state liability, the governments’ safety net function. It is necessary for all Member States to be forced to monitor carefully the permits that are being issued and to check these as well. We need this big stick.
In addition, an amendment has been rejected on a mitigation system, a system whereby the factors are weighed up. Since an amendment with far-reaching defence measures, full exemptions and exceptions, has been adopted, this amendment has not made it unfortunately. As it has been re-tabled, I hope that we can find a qualified majority for these three important points, and that we can also introduce it in Europe. I think that the environment stands to benefit from this, as does our economy, because we will then have minimum harmonisation. That is particularly beneficial for the environment, which does not have any boundaries. Within the internal market that we want to optimise, there are no boundaries for our companies either, so as far as this is concerned, I think that minimum harmonisation is an excellent starting point that benefits both the environment and our economy.
If we fail to reach a qualified majority on these points, I think that, on the eve of the elections, this Parliament should hang its head in shame, because we have given the Council free rein to lay down the detail of something that is tremendously important, and I would regret that. I hope that we will be spared this loss of face, and that we manage to find a qualified majority, particularly for the points that I have just mentioned. I will pull out all the stops for this, and we have all day tomorrow as well.
. Mr President, I wish to begin by thanking the rapporteur, Mr Manders, for his work on environmental liability.
The process of getting the proposal this far has not been an easy one, as Mr Manders has already said. It took a long time to develop the proposal and the subsequent discussions have demonstrated a great diversity of opinion in the Council and Parliament. With the overall goals of the proposal in mind, the Commission has shown flexibility in helping a balanced compromise to be achieved within the Council.
This compromise enabled the overall goal of the proposal to be preserved. The common position aims to establish a Community framework whereby environmental damage would be prevented or remedied through a system of environmental liability.
The main features of the liability regime itself have not been significantly altered except on one point, which is the very broad discretion that is now available to Member States when deciding to remedy or otherwise environmental damage for which no solvent polluter can be held liable.
The amendments under consideration by the Parliament concern several key issues, on which I should like to comment. Firstly, it is proposed in Amendment No 6 that remedial measures in case of damage to habitats and species are only taken within designated Natura 2000 areas. This means in effect that the scope of the future directive would be restricted to the Natura 2000 network.
The Commission cannot support an approach which would narrow the scope of the future directive even further than was agreed in the common position, which in itself was less comprehensive than the original Commission proposal. Conversely, the Commission does not believe it either justifiable or workable to expand strict liability to all occupational activities in the EU. It cannot therefore support Amendment No 45.
The scope of the directive is also touched upon in Amendments Nos 41, 42, 50 and 51 seeking to ensure that the directive should apply in future when environmental damage caused by an incident involving nuclear activities is not remedied on the basis of the relevant international conventions. The directive would in a way 'complement' the international conventions.
Regarding the proposed 'complementarity' approach, the Commission does not believe it can work since it would oblige Member States having ratified those conventions to denounce them. We believe, on the contrary, that the international liability regime for damage caused by nuclear activities should be preserved. It is true that environmental damage will only be covered by this international regime once the new protocol to the Paris and Brussels Conventions, recently negotiated under the auspices of the OECD Nuclear Energy Agency, enters into force. This protocol does not allow the EU to become a party to it. It thus falls to Member States to ratify this protocol so that it becomes applicable.
I should also like to mention that the application of the relevant international conventions will be part of the review to be conducted by the Commission, as required by Article 18 of the draft directive.
With regard to State subsidiary action, Amendments Nos 11, 13, 47, 59 and 60 require Member States to take remedial action in certain cases. The Commission’s view, after 13 months of difficult negotiations with the Member States, was that the time and conditions were not ripe for such an approach. It agreed consequently to amend its proposal. The common position leaves a wide measure of discretion to the Member States in deciding whether or not remedial action ought to be taken. This was a key point in achieving agreement among the Member States. The Commission will therefore not support those amendments.
Concerning the so-called regulatory compliance and state-of-the-art or development risk issue, some amendments – Amendments Nos 9 and 16 – have been tabled that both seek to exclude from the scope of the directive damage caused by lawful events or which were scientifically unpredictable and to ensure that, under the same conditions, the operator will be entirely exonerated from any financial responsibility.
The Commission stated on the occasion of the first reading that it considered that better specification of the scope of the so-called 'permit defence' would be useful, to avoid any suggestion that this might be tantamount to a 'blank cheque' to pollute. The Commission does not see that the alternative wording proposed by these two amendments would constitute a further improvement.
Amendments Nos 48 and 61, for their part, seek to ensure that the liable operator will be entitled to invoke regulatory compliance and the unpredictable character of damage as mitigating factors. These amendments are acceptable in part and in principle insofar as their thrust goes closer to the current thinking on these issues, as it emerged from the debates that led to the adoption of the common position.
Amendments Nos 52, 53, 57 and 58 seek to exclude from the scope of the directive good agricultural and forestry practice, as defined in some agro-environmental regulation. A total exclusion would be only warranted if the agro-environmental regulation ensured the same level of environmental protection as the liability directive. This does not seem to be the case. The Commission would rather see good agricultural and forestry practices as part of the circumstances which would lead to an attenuation of liability.
Amendment No 17 seeks to impose proportional liability in case of damage caused by several parties.
The Commission considers that Member States should retain the right to opt either for joint and several or proportional liability – or a mix of both – according to their national legal traditions.
With respect to biotechnology, Amendments Nos 43, 44, 54 and 55 require the Commission to present a proposal to supplement the regulatory framework on liability for economic damage caused by genetically modified organisms.
The issue of economic damage to conventional and organic farmers has been discussed and is still being discussed in the context of the so-called 'co-existence' debate. Insofar as this type of damage represents damage which has traditionally been dealt with by national civil liability laws, it is by no means clear whether Community action is necessary and would show such an added value as being justified under the subsidiarity principle. I believe that the outcome of that debate should not be prejudged here.
On the question of financial security, Amendments Nos 22 and 49 require the Commission to submit proposals for a harmonised compulsory financial guarantee, should no appropriate instruments or markets for insurance or other forms of financial security have developed on their own.
Everybody is convinced of the important role that financial security, including but not limited to insurance, can play in the implementation of the directive. Member States and market operators, as well as the Commission, will have an important role to play in encouraging a timely emergence of financial assurance systems, products and markets to that effect.
Having said this, it is clear to me that Member States should have the possibility to develop financial assurance solutions at their own pace which are well adapted to their own needs and institutional conditions.
It would be particularly difficult to adopt rules mandating financial security when the economic operators most knowledgeable and economically interested in developing such products have been unable to do so.
The Commission is therefore not in a position to support the amendment on financial security. It is certainly willing, however, to encourage initiatives whereby further impetus should be given to the market and all financial security providers to develop financial security products that would meet the new demand resulting from the adoption of the directive and the fact that operators will now be exposed to liability.
Finally, on the issue of the extent to which damage should be remedied, there is general agreement that the polluter-pays principle should imply for the liable operator, as for the polluter, payment of all damage caused to the environment. In addition, there is a clear need to have a common understanding, within the Community, of the costs of environmental damage to be borne by the polluter. Furthermore, the rules set out in the proposal specify the full range of remediation actions to be carried out by the operator liable.
Amendments Nos 31 to 36 narrow down the scope of damage remediation by suppressing the remediation of interim losses, together with suppressing the concept of compensatory remedial measures. Deleting elements from this range of actions would inevitably result in the polluter not having to carry the full cost of the damage he has caused.
Having said all that, the Commission can support either fully, in part or in principle several of the amendments proposed. Those amendments are: 4, 9, 10, 12, 14, 15, 23, 27, 40, 48, 61 and 63.
We all agree that we want ambitious and workable legislation. The Commission sees the common position as a minimum in this respect. Finding a balanced compromise will be difficult, but the Commission will do all it can to help achieve this.
Finally, I wish to thank the rapporteur, Mr Manders, once more.
– Thank you, Mr President. Ladies and gentlemen, I would like to start by expressing especial thanks to our rapporteur, Mr Manders, who has been right behind this directive in the Committee on Legal Affairs and the Internal Market and has endeavoured to unite the various views on the directive’s scope into compromises that all the groups can support. So, once again, my warm thanks to him for that.
Over 300 000 of the European Union’s industrial sites are contaminated, and so it is vital and right that this directive should be adopted, thereby achieving a substantial advance in the protection of the environment. Let me emphasise, on behalf of my group, that, although we support this directive, we argued strongly, as early as first reading, in favour of keeping a sense of proportion when dealing with this directive, for the best is sometimes the enemy of the good. What is good, in our view, is the consensus arrived at in the Committee on Legal Affairs and the Internal Market. What is beyond doubt is that those who cause damage to the environment in the course of their business have to accept responsibility for it. No attempt is made to interfere with the ‘polluter pays’ principle. If you can be shown to have caused damage, then you are liable for it. With this directive, once enacted, we will be breaking new ground in effectively protecting the environment in Europe.
In none of the Member States so far has compensation been payable in respect of simple interference with flora and fauna. This directive changes this, and that is what is new about it. For the first time, compensation becomes payable in respect of damage to protected species and their habitats, too. Whilst we stand by this, I have to again emphasise the need for us to keep a sense of proportion as we prepare to take this step, for there is as yet little reliable data that would make it possible to assess purely ecological damage and to calculate what should be paid for it.
Let me consider a few individual points that gave rise to controversy in the Committee on Legal Affairs and the Internal Market. Firstly, what are the consequences if an enterprise, in doing its work, remains within the framework of the authorisation given to it? The ‘polluter pays’ principle applies; enterprises that damage the environment must accept liability for doing so. I do think, though, that fairness requires that those who remain within the framework of the authorisation given to them should be able to have the confidence that the authorities will make allowance for this if damage is actually found to have been done.
The second point at issue is mandatory insurance against damage covered by the directive. I do not think it right to bring in mandatory insurance for environmental damage until such time as reliable data become available. Efforts must be made to obtain this data. The directive helps to do that, in that, for the first time, it imposes a duty to compensate in respect of damage that is done to the environment alone, but businesses, and, in consequence, the insurance industry too, must have time to devise insurance schemes that are affordable and the premiums for which are capable of being calculated. The Committee on Legal Affairs and the Internal Market wants that time to be made available to them. In practical terms, that means that our group opposes the introduction of mandatory insurance with immediate effect from the enactment of the directive.
The last point I would like to address has to do with farmers and foresters. If the directive is not clarified appropriately, farmers and foresters will be particularly hard hit by its provisions. Farmers live with nature and make their living from it. It follows, then, that they should be excluded from the scope of the directive if they maintain best agricultural practice in the course of their activities. To frame the directive in these terms is not to give farmers and foresters . ‘Best practice’ is a recognised concept in national and European law, one that the Commission has only recently defined, and it gives expression to an accepted standard.
Let me conclude by summing up our group’s thinking. We want the directive passed into law so that it can improve, in the long term, the protection of the environment in the European Union, but let us not make the mistake of being led by good intentions to attempt the second step before we have taken the first.
– Mr President, ladies and gentlemen, not only for our own sake, but also for the sake of future generations, we need to have proper regard for the environment, for an undamaged environment is one of the most valuable of the goods that are entrusted to us. It is for that reason that we have before us a directive that makes a priority of caring for the environment and preventing damage to it. Achieving that objective requires that we be consistent in applying the ‘polluter pays’ principle, which states that those who cause damage to the environment or bear responsibility for it, must pay for the damage to be dealt with, and that the burden of proof lies with them. Only in this way can we put a stop to negligence and the evasion of responsibility at the expense of society as a whole.
The names of two ships, the and the , are synonymous with catastrophes that disproportionately burdened public funds and cost many people their jobs and livelihoods. Even minor environmental disasters can bring a community to the brink of ruin, and, although we will never be able to completely exclude the possibility of them, unremitting liability for environmental damage will deter those who might be the cause of them. My group takes the view that there is no room for exceptions to be made, and that is why we want this directive to fully cover sectors with grave consequences for the environment, such as the nuclear power industry or genetically modified organisms. Amendments to this effect are before the House.
Let me conclude by adding something on the subject of mandatory insurance, which is meeting with such fierce resistance, particularly from the Group of the European People’s Party (Christian Democrats) and European Democrats. In Germany, if you buy a house or own a flat, you have to take out insurance against fire and the forces of nature, even though, in cases of doubt, it is only you who will be out in the cold. No doubt the situation is similar elsewhere. It is, then, quite incomprehensible that the operators of environmentally hazardous plant or those who use dangerous substances should not have to insure against liability. Must it always be the taxpayer, by way of the public purse, who is asked to pay up when things get really expensive? And are we in this European Parliament really going to introduce less protection, less of the ‘polluter pays’ principle, into this area, than the Council is willing to permit?
Mr President, Commissioner, this time I cannot talk on behalf of the Group of the European Liberal, Democrat and Reform Party because we have not adopted positions on a number of the most critical issues.
Just as Mrs Gebhardt said, we face an unusual situation. There is a danger of Parliament impairing the Council’s common position on environmental matters, a factor that also emerged from Commissioner Bolkestein’s contribution. It might conceivably involve a deterioration in relation to the position in the majority of Member States. That would be a scandal and must not happen. To Mrs Niebler, I wish to say that a strict liability exists that is much more comprehensive on many issues than the situation that would result from this common position. The proposal is not, therefore, particularly radical, either.
Allow me to take a practical example. If the committee responsible had its way or if Amendment No 61 were adopted, we should be approving a situation in which it would scarcely be possible to require the Helsinki port authorities to repair the damage that is in the process of occurring there through TBT Poison being produced due to dredging and then spread in the watercourses in eastern Helsinki and in the surrounding archipelago. That is because dredging takes place completely under licence, and the authorities had at no stage been able to foresee that this poison would exist in the dredging waste. This case is now also being dealt with by the Committee on Petitions. I wanted to mention this in order to show how unreasonable it would be to adopt the reservations, now chosen by the Committee on Legal Affairs and the Internal Market, relating to existing levels of knowledge and to exemptions from liability if permission has been given.
Financial arrangements must be acceptable in the compromise proposal we now have. They cannot, however, be harmonised too far, because we have different, quite creative arrangements in different Member States.
Finally, I want to ask MEPs to remember that ‘state’ is not synonymous with ‘authority’. This matter also affects the local authorities to a very great extent, and this fact must be taken account of in the vote.
Mr President, the directive we are debating is very important; perhaps it is directive of the parliamentary term. Because we are not just saying 'the polluter pays' and, consequently, whoever has to pay can pollute; we are saying that the polluter must pay the cost of restoring the damage which he has caused. Consequently, the directive may respond to our citizens' huge hopes for public health and the environment and we must not water it down.
Various views were expressed during the debate. We have proven that we can find compromise solutions such as, for example, the gradual introduction of compulsory insurance so that the cost of the damage is never passed on to the taxpayer and the polluter can cover the damage under his insurance, or the compromise whereby the Member States must undertake to restore the damage if the polluter cannot or if the person responsible cannot be found.
We have problems, however, to which it would appear that we cannot find compromise solutions: how can we talk of agricultural and forestry practices which somehow exonerate the use of chemical fertilisers, pesticides and weedkillers when we all know – from the Union's own statistics – the damage which they can cause to biodiversity, the ground and water? How can we somehow issue blank licences to polluters, accepting the complete exemption of those who hold licences or respect the current state of the art? We have to find ways here too and the relevant compromise proposals exist. If, however, we do not do something in this direction, industry will never be persuaded to abandon polluting processes.
So things are still serious and I would say that we should also debate the other issues on which I heard the Commissioner being very negative. We cannot have a directive that says nothing about genetically modified organisms and the damage which their free use may cause or which makes no reference to the damage caused by shipping or the use of nuclear energy.
Compromise amendments have been proposed which I find to be exceptionally moderate and realistic and I do not understand how citing international conventions, especially conventions which not all the Member States of the European Union have signed, can be the answer to this question. So greater willingness needs to be demonstrated by both the Commission and by us, ladies and gentlemen, so that this legislation really is legislation of the parliamentary term.
I should also like to say something because certain members spoke of 'teratogenesis'. Frankenstein, with his technology, produced a monster ever greater than himself. Let us not therefore put ourselves in the ridiculous position of producing a baby monster which is far inferior to our powers.
Mr President, I believe that we are all aware that this directive on environmental liability is potentially a key piece in the legislative arsenal aimed at making economic activities compatible with protecting the environment.
Its declared objective is indeed to implement the polluter pays principle by making the polluter bear the cost of repairing the damage caused to the environment, but also to act pre-emptively thanks to a financial liability mechanism, designed to encourage economic actors to minimise the risks.
The Commission proposal and, it must be said, the Council common position, leave us completely unsatisfied because they give us a text that, I am sorry to say, does not live up to the stated ambitions. Indeed, we note that it offers economic actors several ways out, in particular through legal derogations from liability, by having an appropriate permit or by having state of the art technology.
Even these derogations are still considered inadequate by our fellow Members in the Committee on Legal Affairs and the Internal Market, which adopted an amendment proposing a supplementary derogation for the agriculture and forestry sector: the respect of good professional practice in agriculture and forestry.
I know that we are now at second reading and I have learnt to be realistic after several years as a Member of this Parliament. We have little room to manoeuvre. We must achieve a qualified majority, and this is why I added my name, on behalf of my group – and I will support further amendments – those which can be described as moderate in so far as they stipulate a very gradual entry into force of the restricting legislative measures without, for all that, invalidating the essential basic proposals
I will mention them in no particular order. The first proposal is to remove the planned derogations but turn them into factors that limit liability. This is wholly acceptable and I understand that the Commissioner is open to this suggestion. We are, therefore, concerned here with mitigating factors, which are very different from derogations.
Secondly, in order that the directive is actually a preventive tool, it is a matter of setting up a mandatory system for financial liability, which will be phased in, that is to say, will be implemented gradually.
Thirdly, it is absolutely necessary that, for a certain amount of time, after an introductory phase, the scope of this directive is enlarged. Fourthly, we are calling, and there are several of us doing so in this Parliament, for additional legislation concerning the liability of producers and users of genetically modified organisms in the event of contamination. I recall that the Commission promised this when Directive No 2001/18 was adopted.
Fifthly and finally, the situation must be visibly improved as regards the risks from nuclear energy and of marine pollution by hydrocarbons. Mrs Gebhardt, on behalf the Group of the Party of European Socialists, mentioned the and tragedies I will not remind you of this problem but we know that it led to considerable environmental damage.
I would, however, like to say a word about nuclear energy. As regards nuclear energy, in particular, operators’ liability remains limited. The fact that there are international conventions does not mean that the situation is satisfactory. Is it necessary to remind you that, according to a study by a group of researchers at the University of London, a major accident in a nuclear power station would cost USD 10 billion, and an accident similar to Chernobyl with extremely widespread contamination of the territory, USD 40 billion?
These are factors that I ask my fellow Members to take into consideration when talking about nuclear power. We cannot accept that such a dangerous activity is exempt from such important legislation on the liability of economic actors.
Mr President, it is unacceptable that a directive on environmental liability should not include pollution from the use of genetically modified plants (GMOs). In Parliament’s readings of directives on seed corn and the tracing and labelling of GMOs, it has been clear that there is a risk of unintentional pollution, even with the correct use of GMOs. What is at issue is pollution due to the spreading of pollen and waste seed accumulated in the seed bank. The experts argue about how much waste seed might be accumulated in the seed bank of the earth and for how long. That being said, GMO pollution is not included in the proposal for a directive on environmental liability. That is incredible, partly in the light of the fact that the ‘polluter pays’ principle is established in the Treaties.
I am therefore able to support the proposals concerning GMOs by Mr Lannoye and others. I think that the ‘polluter pays’ principle should be more than just words. It is time that the EU lived up to its ideals. The EU should therefore require the Member States to impose a duty on GMO corn seed and feed – a duty used to fund control and supervision, as well as indemnification for damage that arises from correct use.
– Mr President, Commissioner, ladies and gentlemen, the report on environmental liability has led to extremely complex and, indeed, emotionally-charged debates in the competent committees. I believe that the continuous search for a balance has made the directive now before us far too vague, but I nonetheless believe that the Committee on Legal Affairs and the Internal Market and its rapporteur, in particular, have done sterling work in their quest to achieve a more or less acceptable compromise. I am delighted that the Committee on Legal Affairs and the Internal Market has adopted my amendment on development risks and the permit defence. Both the development risks – which are, by definition, unknown and cannot possibly be discovered on the basis of scientific knowledge – and the permit defence will be included in the directive in the form of the entrepreneur's exemption of liability.
I would therefore urge the Commission to accept this amendment. This is absolutely essential if we want to promote the innovation and creativity of European companies, particularly in view of the fact that their American rivals have enjoyed an arrangement of this kind for a long time. I do, however, regret the fact that the text does not give greater emphasis to the principle that ‘the polluter pays’. The current wording in the directive is very confusing and can, I believe, lead to legal uncertainty. I regard this as a definite loophole in the legislative text.
Mr President, ladies and gentlemen, I would like to add my voice to the unanimous acclaim of this directive as important and fundamental – maybe the most important directive achieved in the current legislature. Therefore, in my capacity as chairman of the Committee on Legal Affairs and the Internal Market, I would like to stress the great balance achieved by Mr Manders in tabling appropriate amendments on a matter in which it is easy to see that exaggeration and underestimation are equally unhelpful.
The directive is complex and the – positive or negative – impact on the environment and the production system as a whole depends precisely on whether we strike the right balance. A directive which went beyond what is sensible would be in danger, in practical terms, of imposing heavy, unbearable obligations and costs on companies, possibly even driving them to relocate to other countries where these rules are not in force - and they would be doing so reluctantly - so that they can compete on the international market.
I, too, would stress the fact that the – not trivial, but important – ‘polluter pays’ principle, by which those who cause damage have to repair the damaged goods, is essential in a society which seeks to guarantee sufficient quality of life in the future too. It is also important to establish what is covered by the protection and, therefore, the ensuing liability: who is liable, for how long and to what extent. I believe that the Council’s common position is, in itself, a useful contribution in this sense, and we must support it. Thus, the principle of ‘discernment and balance’ – which I am repeatedly stressing and which has been a constant theme running through our debate – has led us to identify protected sites, define responsibilities and provide for exclusion from liability for those who have observed legal authorisations and rules.
I will confine myself to adding to the proposals of the Committee on Legal Affairs, together with Mrs Niebler – the shadow rapporteur who really has done an excellent job, as was clear from her speech yesterday too – an amendment which I feel to be particularly important, seeking to maker clearer the definition of operator, which, as the text is currently worded, does not make it possible to exclude banks and other financial institutions involved from liability for environmental damage caused by financial operators. As I understand it, the Commission does not agree on this point, which I would like to see explored in greater depth, so as to give greater consideration to whether it is sensible to produce a definition which does not cover all possible eventualities and which might, in actual fact, lead to a claim for damages being made to a financial intermediary. This would appear to be a valid request and I do, indeed, recommend that the House support the directive.
In conclusion, I believe that the Committee on Legal Affairs’ position has been linked to a common position; I hope that it will receive broad consensus in the Chamber in the vote.
Mr President, I should first of all like to thank the rapporteur. I should also like to thank the shadow rapporteurs because they have worked very hard and closely with the rapporteur in trying to come to a compromise on this directive.
I should like to pick up on a couple of points. First of all, the 'polluter pays' principle has been mentioned a few times tonight. We already have 'polluter-pays' legislation. In the past the polluter has only paid a fine, but we have had a fundamental shift and now the polluter pays to clear up the damage that he or she has created. That is a fundamental shift in legislation. If we are to enact that then we have to look at the financial security systems behind it. That is why I believe mandatory financial security is important. It is a key point here. I accept the point that Mrs Niebler and the Commissioner made that the market is not yet developed. That is why, in a number of amendments, we ask the Commission to study the whole market and ensure that when we finally bring in a mandatory system at a later date, the whole area is covered.
I should like to add that we have also gauged the points of view of the Member States and given them responsibility for defining low-risk activities, i.e. taking them out. That is a major step forwards for businesses of all shapes and sizes.
With regard to the Commissioner's point on Member State responsibility, I realise that he had difficulties over the last few months negotiating with the Council on this point and that it has not been easy. However, we have to come to a situation where if somebody defaults, or an operator goes into insolvency and does not have this insurance, somebody has to clean up. Who is it going to be? It cannot fall on the local authorities; it has to fall on a Member State and we cannot allow Member States to just walk away from it and allow pollution to continue to grow. Therefore the Member States have a responsibility.
Briefly, on the mitigating circumstances, I am glad to see that the Commissioner is accepting Amendments Nos 40 and 61. I hope they go through. And I am glad to see the mitigating circumstances taken into account, along with permit defences.
Mr President, I agree with what my friend and colleague, Mr Miller, was just saying. At the moment it is a pious platitude to say that the polluter pays - polluters on the whole do not pay or pay only a small part of what they should pay. It would be a great thing to move forward to a situation where it becomes a principle of law and not a pious platitude that polluters have to pay.
I was grateful for Commissioner Bolkestein's remarks about Amendments Nos 48 and 61. It is important to take account of permits and state-of-the-art. However, as the common position indicates, there are permits and permits. The degree of detail and specificity of what is permitted varies from situation to situation. In these circumstances, to have an all-or-nothing principle - either something is covered by a permit and, therefore, exempt from any liability, or it is not covered and fully liable - seems like a mistake. It seems right to adopt a principle of mitigation so that there is a sliding scale taking account of the variability of permits and circumstances.
The Commissioner also talked about nuclear liability. I happen to be the rapporteur for the still stalled report on the reform of the Paris Convention. I take his point that this will expand the range and level of liability of nuclear operators, but it remains the case, unhappily, that nuclear power still travels in a boat of its own, subject to a rather special exception to the 'polluter-pays' principle - the polluter pays quite a lot, but not necessarily everything in that case. My Group resents the special treatment of the nuclear industry. We said that during the Euratom debate and there will, no doubt, be other occasions to say it.
We are also concerned about going too easy on the GMO cases. That is another example where deliberate economic activity aimed quite laudably at profit and gain can cause exponentially spreading damage of a most alarming kind, and not to bring that within the scale of this directive would be to create an unjustifiable exemption.
There are other points I could make, but there are many speakers in this debate. We are very strongly in favour of this directive and hope that it will leave this House in a really strong form.
Mr President, we feel that the proposal for a directive that we are debating this evening with regard to the prevention and the remedying of environmental damage is very important because it develops a system of liabilities based on the polluter pays principle for a whole range of damage likely to have been caused by economic activities to the natural heritage. This heritage is our shared asset and, in order to protect it, we must be extremely vigilant. We must not turn a blind eye to the damage, which sometimes is in danger of going unnoticed because it does not directly affect private property.
This is why, at this second reading, we do not agree in particular with Amendment No 9 of the European Parliament, which excludes from the scope of the directive activities that have an administrative permit or those not considered to be dangerous according to the state of knowledge at the time when the damage occurred. Those who take the risk must also assume it, and this is why we do not agree with Amendment No 39 either, which seeks to supplement Amendment No 9 to exempt GMOs in advance or to lessen the liability of those who work with them. On the other hand, we support Amendment No 22, which, in contrast with earlier ones, moves towards better protection since it reintroduces the idea of a compulsory financial guarantee to be gradually implemented. Indeed, as regards this point, we cannot be satisfied with the vague wording of the current text.
Mr President, I would like firstly, as other Members have done, to congratulate the rapporteur, Mr Manders, and the rapporteur for my group, Mrs Niebler, who has not just been able to reach agreements with Mr Manders, but also to seek consensus within the group and also to inform us punctually of what was happening with this proposed Directive.
As has rightly been said, we are dealing with a really important Directive. We are all aware of the importance of environmental protection and the fact that this Directive reflects the ‘polluter pays’ principle. However, we must also be aware that polluters are often companies, and we must ensure their survival within our economy. I therefore believe that there are two important principles: the first, which Mr Gargani has mentioned, is not to promote the relocation of our companies towards other markets, and the second is to find the greatest possible degree of harmonisation within the European Union.
I believe that all the countries of the Union must comply with this Directive, and it must oblige the Member States equally: we must not allow each Member State to apply it differently. The scope must be as broad as possible, as laid down in the common position, and, with regard to the possible exceptions for operators with regard to compliance with any previous legislation, I believe it is true that Amendments Nos 9 and 16 are excessive, as has been said here, and would allow some companies to escape their duty to pay. But it is true that we must seek some mechanism according to which the fact that companies comply with the legislation in force is considered a mitigating factor.
With regard to the reparation measures, we must allow the Member States to be able to cover the damage created, as reparation measures, as laid down in Amendments Nos 10, 11 and 12 approved by the Committee on Legal Affairs and the Internal Market.
Finally, with regard to the time period during which a company can be held responsible, I believe that the 30 years laid down in the common position is an excessive period. The environmental contingency it would represent for companies seems to me to be excessive, and I support Mrs Thyssen’s amendment, which would reduce this time period to 10 years: it makes much more sense to reduce the time period during which companies must be held responsible for the environmental damage caused.
Mr President, the Council has partially aligned with the position of the European Parliament on the question of the exemption of operators from environmental liability which, in the Commission's initial text, was so broad as to cancel out the implementation of the 'polluter pays' principle to all intents and purposes. At the same time, however, in order to mitigate the onerous consequences for companies which are not to blame, Parliament accepted that the licence or failure to diagnose the harmful consequences of the activity at issue in time could operate as mitigating circumstances when charging the operator for the cost of restoring ecological damage.
This moderate position on the part of the European Parliament is now in danger of being cancelled at second reading, in that there are amendments which, if accepted, will result in complete exemption. The licence and knowledge must be taken into account solely as mitigating circumstances. Similarly, on the question of insurance, the cost must not be passed on to the taxpayer. We insist on the need to lay down the implementation stages of the directive, at reasonable intervals, and to define the types of activities and damage covered in the text of the directive as of now. To conclude, I should point out that the contradictory positions of the PPE-DE cancel out protection and it is worth questioning how it is that, while they are calling here for collective responsibility, they advocate personal responsibility everywhere else.
– Mr President, environmental liability is a sensitive topic. This is also evident from the battle between the Committee on the Environment, Public Health and Consumer Policy and the Committee on Legal Affairs and the Internal Market. The Council has struck a feeble compromise, which just may take effect after the review in a few years’ time. At the moment, it is feeble at any rate, and will not do much to help improve the situation of the environment. Where biodiversity is concerned, we are lagging even behind the United States in terms of legislation.
It is very important to us, the Group of the Greens/European Free Alliance, to extend the scope of this directive. It has been said before: firstly, nuclear energy, secondly, pollution by sea-going ships and thirdly, damage caused by GM crops. Commissioner Bolkestein, you have the reputation of speaking in no uncertain terms and of not pulling your punches, but I have to say that your hiding behind the coexistence rule is, of course, nonsense. What is at issue here is that the Commission is frightened of pressure from the United States, and it should simply admit this. The Committee on the Environment, Public Health and Consumer Policy was in favour of extending the directive by these three supplements; the Liberal rapporteur, regrettably, was not.
Another important point is compulsory insurance. That is essential. Unfortunately, the Christian Democrats are opposed to this, and so is the Liberal rapporteur. The crucial question is: who should foot the bill for environmental damage? In its draft, the Commission wanted to pass the buck to the governments, and it is fortunate that these, in the common position, declined to do so. The polluter pays, and so he should. It is the businesses, not the governments, that cause pollution.
I have to get something off my chest. The rapporteur has made rather a hash of things. He has taken only right-wing views into consideration, as illustrated by the amendments relating to good agricultural practice. He is responsible for Parliament’s lack of power, and industry will be grateful to him.
Mr President, we in the British Conservative Group have a strong commitment to protecting our environment and this is an important directive which is capable of doing good both for the environment and for business. However, like many pieces of legislation it could be many years before we see the full impact of it. It is important, therefore, to take the longer view. On the one hand, unfettered commercial activity, as we all know, can destroy the environment. On the other hand, over-regulation closes down commercial life at a stroke. It is precisely this commercial life which we all depend on, on which our culture and our society is based. The second reading position is an excellent starting point and one which we support. However, there are very important points which we need to bear in mind. The first is the absolute necessity to allow the permit and state-of-the-art defences to remain. It would be terrible to see companies in 20 years' time facing prosecutions for things which they did now, which are later judged to have been wrong.
I am very concerned also about the workability of the compulsory financial security, whether it is in the form of insurance, bonds or other forms of security. We know perfectly well that the insurance industries are not yet able to offer schemes which would meet the needs of this Parliament or the Commission in bringing forward this legislation. We also know that it would lead to a disproportionate burden on small businesses. Do we wish to be responsible for making small businesses go under because we are putting this compulsory liability on them? Indeed, mention has already been made of the taxpayer having to bear the burden, but if we made this compulsory, it would be Member State taxpayers who eventually would have to stand in place to guarantee this. It is much better to leave this on one side for now and see how the directive begins to work and come back to this in the future.
Nor can we be certain that pollution will respect the boundaries of the EU, however large the EU becomes. It is important, therefore, certainly with nuclear matters and pollution at sea, that we use those models to carry on with our international obligations and work with our other partners around the world.
Too often the best is the enemy of the good with legislation. We need to be moderate in what we try to achieve today. If we keep with what we are proposing in the common position, this piece of legislation can do some real good and should be welcomed and we welcome it today and we wish to see the directive in place.
– Mr President, Commissioner, ladies and gentlemen, I am a convinced supporter of the European model of the environmentally-responsible market economy, which makes it clear that the liberalised market is not the irresponsible thing it is often suspected of being, but has social and environmental responsibilities and hence a responsibility to future generations. It follows that there is no doubt that a responsible European economic and environmental policy must, together with the approval procedure, ensure that serious damage to the environment can be prevented, and that any damage caused can be made good, with the costs being borne primarily by the persons or bodies that caused the damage. As yet, not all the Member States apply the polluter pays principle, and so European regulations are needed to prevent the incidence of distortions of competition in the market.
It is in relation to this that my colleague Mrs Flemming and I support the re-submission of two important amendments calling for nuclear damage to be included within the scope of the directive. I ask to support Amendments Nos 41 and 42, since this directive is meant to cover activities that actually are dangerous. I regard the decision by the Committee on Legal Affairs and the Internal Market to exclude nuclear power stations from the scope of the environmental liability directive as incomprehensible, as it cover all the alternative forms of energy; whoever is responsible for damage done to the environment by wind power, biomass, biogas and solar energy installations, must be held liable. Why not in the case of damage done by nuclear power? In Amendments Nos 41 and 42, then, we are asking for this to be included.
I also want to put the case for greater legal certainty, which is why we are in favour of the period of liability taking the form envisaged in Mrs Thyssen’s amendment, and of legal certainty being created by approved plant being excluded from liability. The issue of how costs are to be shared between several different polluters must be clarified. I am very grateful to the Committee on Legal Affairs and the Internal Market for the sensible and moderate approach that it has taken. This is a legal directive rather than an environmental one. Above all else, I am grateful to our rapporteurs, Mr Manders and Mrs Niebler, for the work they have done.
– Mr President, like Mr Karas, I am an adherent of an ecologically-adjusted market economy, and consequently, a strict liability regulation does not worry me. After all, that can have a significant preventive effect and can, as such, be justified. However, we should not, in my view, forget that in the proposal we are discussing this evening, we are introducing ‘liability without fault’. Some see it as self-evident that there can be liability without fault; personally, I think it is, compared to the traditional liability theory of the continental legal tradition, a very radical instrument, and it is precisely because it is so radical that we have to treat it with caution. It is precisely because this instrument is so radical that we have to ensure that a number of pre-conditions are in place.
Those pre-conditions have to ensure that the regulation is legally certain, that it is practically workable, that it is fair and that it does not interfere too much with innovation and development. I will not list the amendments that are useful in this respect. Everyone who has followed the debate will know that I am talking about, , the exclusion grounds for licence holders, about the regulation in relation to the state of scientific knowledge, about the exclusion grounds for people who adhere to good agricultural practice and about the replacement of joint liability by proportionate liability.
The Manders report, as we have voted on it in the Committee on Legal Affairs and the Internal Market, provides for those pre-conditions, so I must congratulate the rapporteur and our group’s shadow rapporteur on the work and on the team effort. I should like to ask those of my fellow MEPs who have difficulty with the restrictions introduced in the report, and also the Commission in a way – for it, as I understand it, also has difficulty with a number of our amendments – to revisit the concept of liability without fault very carefully, to bear in mind the difficult, serious impact this can have, and to ensure that we will eventually end up with a better regulation which, for economic reasons and reasons of fairness, is showing some clemency.
We must naturally ensure that the earth remains viable, but I think that we must also ensure that we have a viable economy, and that we find people who are willing to go into business here.
Mr President, an accident such as the Aznalcoyar accident – which took place in my country in 1998 – plus almost 300 000 sites identified as definitively or potentially polluted in the European Union they have been pointed out by Mrs Niebler are direct examples of the need for effective rules at European Union level to make the ‘polluter pays’ principle a reality.
I understand and share the concern to make progress in environmental terms while at the same time maintaining the economic good health of companies, although I believe that is an argument which is used too often and which often does not respond to the reality of the effort companies can and must make in order to conform to this and other Community legislation.
I believe that the common position would have achieved, or has achieved in fact, a satisfactory balance between legal certainty, environmental protection and industrial development. However, I believe that the Committee on Legal Affairs and the Internal Market, despite having done good work, is tomorrow presenting certain amendments – such as No 9 and No 16 – which excessively weaken the common position and which I cannot support. We cannot accept that the mere fact of complying with legal activities should be a licence to fail to comply or to be able to act irresponsibly. If measures such as these are applied such as those proposed in these amendments accidents such as the Aznalcoyar accident would once again go entirely unpunished in whichever country they took place.
I would, however, like to point out that I support Amendment No 46, since I believe that, otherwise, we would further weaken the system of environmental responsibility in certain types of maritime transport, which I believe to be important.
With regard to the issue of financial guarantees, I believe that it improves the Commission’s proposal – which did not provide for them – but that it has not been either as ambitious as initially hoped or as concrete as it could have been. I understand the need to give companies a period for adaptation and I hope, of course, that they will do so as soon as possible.
Mr President, ladies and gentlemen, the position of the Committee on Legal Affairs and the Internal Market outlined in the recommendation tabled by Mr Manders - whom I thank for the enormous amount of work he has done - takes the right line. Indeed, it does not make any substantial changes to the Council’s approach but clarifies a number of its fundamental principles so that the directive can be implemented in a more uniform manner over Union territory.
Given the impact that the regulation will have on industrial activity, we deem it necessary to remove the asymmetry between the legislation of the countries of the Union so as to avoid distortions to trade or to competition between companies. However, a number of principles must be clearly stressed: we need to avoid the concept of ‘operator’ being extended to parties responsible for monitoring activities. The identification of merely potential damage is contrary to the principles of legal certainty and could therefore lead to lengthy disputes which cannot be addressed with the technical and scientific instruments available.
The operators responsible for the damage must have the option of taking the necessary measures themselves and informing the competent authorities in due time. Intervention on the part of the authority, where either preventive or remedial measures are concerned, should be limited to cases in which the operator is not prepared to act or is unable to do so, in that it is not acceptable for the authority itself to be given the power to take the unquestionable decision of adopting such measures itself.
Clearly, therefore, such intervention only becomes necessary in the case of what are known as ‘orphan’ or ‘public’ sites, or in the event that the operator fails to act. These provisions must be laid down so that decisions are not left too much to the discretion of the Member States. The text of the common position states that the individual Member States may, at their discretion, grant exemptions for exceptions where damages are caused by an emission or activity or event allowed in applicable laws and regulations or in an authorisation issued to the operator or which was not considered to be harmful according to the state of scientific and technical knowledge at the time when the emission was released or the activity took place.
As regards the apportioning of the burden of costs where the damage has been caused by more than one party, the Council has given each Member State the right to provide for both joint and several, and proportional liability, according to the national legislation in force. The apportioning of joint and several financial liability, in addition to being in blatant conflict with the ‘polluter pays’ principle, would certainly make it more difficult, if not impossible, for operators in production sectors to calculate insurance premiums and other financial security.
Liability and related costs must, therefore, only be apportioned on fair, reasonable bases, with the requirement, moreover, that each operator performs a part of the remedial operation which corresponds to that operator’s share of the liability.
. Mr President, I shall be brief because no questions have been addressed to the Commission and therefore I can confine myself to making the following remarks.
The common position which was sent to Parliament for second reading is clearly a compromise. The main issue at this stage is whether it is possible to improve it without opening a Pandora's box and possibly jeopardising what has been achieved so far.
I am well aware that this proposal is complex and sensitive. Difficult choices have to be made among competing interests. We believe that the common position preserves a generally satisfactory balance and it is with the aim of seeking further improvements, whilst maintaining this balance, that the Commission will consider the amendments adopted by Parliament.
In conclusion, I should like once again to thank the rapporteur, Mr Manders, and may I also thank you, Mr President, for giving me the floor a second time in this debate.
Thank you very much, Commissioner. The debate is closed.
The vote will take place on Wednesday at 12 noon.
The next item is the debate on the report (A5-0418/2003) by Mr Koch, on behalf of the Committee on Regional Policy, Transport and Tourism, on the proposal for a directive of the European Parliament and of the Council amending Council Directive 74/408/EEC relating to motor vehicles with regards to the seats, their anchorages and head restraints [COM(2003) 361 C5-0283/2003 2003/0128(COD)].
Mr President, the Commission would like to thank Mr Koch for his excellent report. This proposal to amend the Council Directive of 22 July 1974 relating to seats and head restraints of motor vehicles is one of the two proposals associated with the 1997 directive on installing safety belts. This latter directive is, moreover, the subject of a change that seeks to make the installation of safety belts obligatory in all vehicles. These provisions follow the enforcement of compulsory use of safety belts in vehicles, provided for in the directive of 8 April 2003. At the moment, only car seats must comply with the technical criteria and satisfy the resistance tests provided for in the directive of 1974. From then on all seats, and in particular those in coaches, that are in vehicles put into service in the Community from July 2004 should be tested in accordance with the directive. They must be compatible with the installation of safety belts.
The Commission proposal also includes a ban on installing side-facing seats in any vehicles designed for transport of persons, with the exception of city buses with more than 22 seats. The Commission cannot support the rapporteur’s proposal to allow, despite everything, the installation of side-facing seats in coaches. I must remind you that when the directive of 20 November 2001 was drawn up as regards safety of buses and coaches, this issue had already been the subject of a debate. The Commission was then called upon to carry out a study on the safety of passengers travelling in side-facing seats. This study showed that there were no technical solutions adapted to this layout of seats and it recommended a ban on side-facing seats in all vehicles for the transport of people. Another study, conducted by the Commission in 1996, had already showed all the risks incurred by passengers wearing a safety belt not adapted for this arrangement of seats.
The Commission cannot, therefore, accept Amendments Nos 1 and 2.
. – Mr President, Commissioner, ladies and gentlemen, in the White Paper on European transport policy, we set ourselves ambitious goals, especially as regards the improvement of road safety. Far from requiring us to approach this in a spirit of unthinking activism, these goals oblige us to take sensible courses of action in various sectors in order to have an effect. The measures in question certainly do not always involve high investment costs; one good example is the introduction by law of the mandatory wearing of seatbelts in all seats of a motor vehicle fitted with them. This strikes me as sensible, effective and much to be welcomed. Since we already have the requirement to wear a seat belt, it makes sense also for the law to require them to be fitted with few exceptions and this is something to be advocated. I am grateful to the Commission for doing this.
Even in buses, which are in any case among the safest means of transport in the European Union, safety belts will, in the event of an accident, help to reduce injuries and save human lives. With this in mind, the Commission is now proposing that side-facing seats, for which there are as yet no effective restraint systems, should be permitted only in buses used in urban and interurban regular traffic, there being, in the Commission’s view, no particular danger to the persons using such seats. This covers seats in thousands of buses, used to transport millions of adults and schoolchildren every day. The fact is that there are no analyses of accidents to which we can refer. On the contrary, it strikes me as utterly illogical that the Commission, in its proposal for a directive, seeks simply to ban side-facing seats of this kind only from comfortable coaches, in which only a few of these are to be found, as individual seats forming part of comfortable groups of seats of a type with which few of us will be familiar. These the Commission does see as potentially hazardous for users, but it makes no attempt to motivate or oblige industry to develop restraint systems suited to such seats. Having no prejudices in this matter, I initially asked myself whether this was an example of carelessness or of an oversight. The answer, though, was provided by the discussion in the Committee, in the aftermath of which two – admittedly populist – questions forced themselves into my mind: firstly, is the Commission prepared to expose people in the ‘cheap’ side-facing seats in buses in urban and interurban traffic – which it wants to permit – to a greater safety risk than the people who use similar seats in luxury coaches, or, secondly and contrariwise, is its call for a ban on cosy corner seats in luxury coaches founded on envy and ill-will towards those who can afford to travel on what are regarded as luxury vehicles. I think we can be clear in our own consciences when declining to answer both questions in the affirmative.
I therefore propose that the tourist industry be allowed the cosy corner seats in its luxury buses, which we made possible only a few years ago by enacting the directive on the use of 15-metre buses. We should, however, call upon the industry to develop appropriate restraint systems for side-facing seats of this kind as well. We must aim to provide an equal degree of protection for people wherever they are seated in a vehicle, that is, whether in side-facing seats or in those facing the direction of travel. European policy should be not so much to prohibit as to promote and to support. That would enhance us as an economic base in terms of the Lisbon targets, whereas the prevention of development would not.
Mr President, on behalf of the PSE Group I should like to thank the rapporteur, Mr Koch, for what is truly an excellent report, closing this big loophole in seatbelt legislation. I would also like to take this opportunity, on behalf of the PSE Group, in particular to thank Commissioner Liikanen for bringing forward this proposal.
There is no difference between us on the core of the proposal, but merely on this issue of side-facing seats. In the short time available I wish to focus on that issue alone. That does not mean to say that I do not applaud the rapporteur for his efforts on the bulk of the proposal. However, the issue is an important one. If we prohibit seats without seatbelts that face forward, why then - if the rapporteur has his way - are we not doing the same thing for side-facing seats? Far be it from me to defend the Commissioner - I am sure he will respond to these points. However, we cannot support the committee amendments. There is no sound logical reason why side-facing seats are safe. Surely the laws of gravity apply to people facing sideways, just as they do to people facing forwards. Indeed all the research from the Commission suggests that these seats are simply not safe and that no safe technology exists to secure the occupants of side-facing seats.
To use the comparison of city buses is just not credible. City buses, in the main, travel at low speeds in towns and cities. We are talking about coaches, perhaps travelling at 90 kilometres per hour on motorways. The big question for our Group, for me - and, I am sure, the big question for Parliament, when we vote - is how we can demand that our citizens wear seatbelts if we send confusing signals. If the bulk of people have to wear a seatbelt in a coach but those at the back, in a so-called cosy corner, do not have to wear one, it simply does not make sense. Let us not forget that one of the principal causes of death and serious injury on the roads in the European Union is still, sadly, people not wearing a seatbelt.
Parliament has to send out a very clear, simple message when we vote tomorrow, and say that people travelling in one of these vehicles must wear a seatbelt. Given that there is no technology for side-facing seats, then we must say to industry that these particular seats must be phased out.
To be pragmatic and practical, if industry can come up with a safety-belt for side-facing seats then the PSE Group will of course, think again, as, I am sure, will the Commissioner. There is not much dividing us. But it is important that we send out a clear, simple message tomorrow that if you travel in these vehicles in the future, you must wear a seatbelt and that there will be no derogations, no room for doubt. It must be clear and simple. I am sure that is what we will say tomorrow.
The debate is closed.
The vote will take place on Wednesday at 12 noon.
(1)
The Commission can accept the following amendments: 1, 2, 3, 6, 7, 8, 9, 10, 11, 12, 13, 14, 15, 16, 17, 18, 19, 20 (except paragraph 5a), 22, 23, 24, 25, 26, 27, 28, 29, 30, 33, 38, 39, 40, 41 and 42.
The Commission rejects the following amendments: 4, 5, 20 (paragraph 5a only), 21, 31, 32, 34, 35, 36, 37, 43, 44 and 45.